UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2012 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-12 Class A 4.93 6.10 5.19 –0.18 4.93 34.48 65.87 2.20 Class B 4.10 5.97 5.05 –0.87 4.10 33.63 63.62 1.55 Class C 8.10 6.29 4.89 3.13 8.10 35.64 61.20 1.56 Class I 10.27 7.45 6.09 4.69 10.27 43.26 80.53 2.59 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-13 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For Class I shares, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 0.98 1.73 1.73 0.65 Gross (%) 1.00 1.75 1.75 0.65 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Investment Grade Bond Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 11-30-02 $16,362 $16,362 $16,941 Class C 3 11-30-02 16,120 16,120 16,941 Class I 1 11-30-02 18,053 18,053 16,941 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 For certain types of investors as described in the Fund’s prospectus. 2 Class I shares were first offered on 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. 3 No contingent deferred sales charge is applicable. Semiannual report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,045.20 $4.97 Class B 1,000.00 1,041.30 8.80 Class C 1,000.00 1,041.30 8.80 Class I 1,000.00 1,046.90 3.28 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Investment Grade Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2012, with the same investment held until November 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,020.20 $4.91 Class B 1,000.00 1,016.40 8.69 Class C 1,000.00 1,016.40 8.69 Class I 1,000.00 1,021.90 3.24 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.97%, 1.72%, 1.72% and 0.64% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 33.5% Asset-Backed Securities 3.8% U.S. Government Agency 28.2% Capital Preferred Securities 1.0% Collateralized Mortgage Obligations 11.2% Municipal Bonds 0.9% U.S. Government 9.7% Preferred Securities 0.4% U.S. Government Agency Foreign Government Obligations 0.1% Collateralized Mortgage Obligations 8.7% Short-Term Investments & Other 2.5% Quality Composition U.S. Government Agency 28.2% BBB 28.7% U.S. Government 9.7% BB 2.8% U.S. Government Agency B 1.0% Collateralized Mortgage Obligations 8.7% CCC & Below 1.4% AAA 5.4% Preferred Securities 0.4% AA 2.6% Short-Term Investments & Other 2.5% A 8.6% The major risk factors inthis Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, anincrease inthe Fund’s average maturity will make itmore sensitive tointerest-rate risk. Mortgage- and asset-backed securities may besensitive tochanges ininterest rates, subject toearly repayment risk and their value may fluctuate inresponse tothe market’s perception ofissuer creditworthiness. Investments inhigher-yielding, lower-rated securities involve additional risks asthese securities are subject to ahigher risk ofdefault and loss ofprincipal. Foreign investing, especially in emerging markets, involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 1 As a percentage of net assets on 11-30-12. 2 Ratings are from Moody’s Investors Service. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-12 and do not reflect subsequent downgrades or upgrades, if any. 10 Investment Grade Bond Fund | Semiannual report Fund’s investments As of 11-30-12 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 37.9% (Cost $90,385,237) U.S. Government 9.7% U.S. Treasury Bond 2.750 08-15-42 $3,345,000 3,308,938 Note 0.625 08-31-17 2,000,000 2,004,532 Note 0.625 09-30-17 1,745,000 1,747,317 Note 0.875 12-31-16 450,000 457,172 Note 1.000 06-30-19 8,745,000 8,770,282 Note 1.625 11-15-22 6,488,000 6,493,067 Strips, PO 6.862 11-15-30 1,155,000 720,357 U.S. Government Agency 28.2% Federal Home Loan Mortgage Corp. 7 Yr Reference Note 1.750 05-30-19 1,145,000 1,191,969 30 Yr Pass Thru 3.000 08-01-42 673,455 706,260 30 Yr Pass Thru 3.000 10-01-42 429,194 451,844 30 Yr Pass Thru 3.500 04-01-42 1,926,684 2,068,513 30 Yr Pass Thru 3.500 06-01-42 1,962,457 2,107,533 30 Yr Pass Thru 5.000 03-01-41 1,554,451 1,736,249 30 Yr Pass Thru 5.000 04-01-41 845,847 915,002 30 Yr Pass Thru 6.500 06-01-37 20,810 23,273 30 Yr Pass Thru 6.500 10-01-37 48,004 53,654 30 Yr Pass Thru 6.500 11-01-37 106,482 119,015 30 Yr Pass Thru 6.500 12-01-37 47,601 53,174 30 Yr Pass Thru 6.500 02-01-38 19,492 21,774 30 Yr Pass Thru 6.500 04-01-39 652,618 728,207 30 Yr Pass Thru 6.500 04-01-39 751,073 839,003 30 Yr Pass Thru 6.500 09-01-39 838,369 936,520 Federal National Mortgage Association 30 Yr Pass Thru 3.000 10-29-27 585,000 586,470 30 Yr Pass Thru 3.000 09-01-42 1,567,280 1,649,380 30 Yr Pass Thru 3.000 09-01-42 1,982,455 2,086,303 30 Yr Pass Thru 3.000 10-01-42 4,240,512 4,462,644 30 Yr Pass Thru 3.500 06-01-42 2,867,476 3,082,425 30 Yr Pass Thru 3.500 06-01-42 113,940 122,481 30 Yr Pass Thru 3.500 06-01-42 4,915,630 5,305,616 30 Yr Pass Thru 4.000 09-01-41 6,969,352 7,746,563 30 Yr Pass Thru 4.000 10-01-41 110,559 121,230 30 Yr Pass Thru 4.500 08-01-40 6,486,901 6,977,979 30 Yr Pass Thru 4.500 12-01-40 1,375,641 1,482,360 30 Yr Pass Thru 4.500 06-01-41 3,010,702 3,294,131 30 Yr Pass Thru 4.500 07-01-41 1,480,595 1,619,979 30 Yr Pass Thru 5.000 11-01-33 672,052 731,592 30 Yr Pass Thru 5.000 04-01-35 438,327 475,448 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 5.000 09-01-40 $2,416,691 $2,712,075 30 Yr Pass Thru 5.000 02-01-41 1,286,447 1,402,428 30 Yr Pass Thru 5.000 03-01-41 2,753,545 3,001,795 30 Yr Pass Thru 5.000 04-01-41 519,720 583,629 30 Yr Pass Thru 5.000 05-01-41 2,950,345 3,220,025 30 Yr Pass Thru 5.500 09-01-34 1,514,426 1,665,179 30 Yr Pass Thru 5.500 02-01-36 505,864 552,267 30 Yr Pass Thru (P) 5.850 03-01-14 536 571 30 Yr Pass Thru (P) 5.850 06-01-14 3,374 3,598 30 Yr Pass Thru 6.000 06-01-40 529,191 580,853 30 Yr Pass Thru 6.500 09-01-37 297,456 333,745 30 Yr Pass Thru 6.500 01-01-39 1,831,467 2,053,753 30 Yr Pass Thru 6.500 03-01-39 87,686 98,383 30 Yr Pass Thru 6.500 06-01-39 519,476 582,688 Government National Mortgage Association 15 Yr Pass Thru 7.500 04-15-13 740 747 Corporate Bonds 33.5% (Cost $73,997,683) Consumer Discretionary 3.3% Auto Components 0.1% BorgWarner, Inc. 5.750 11-01-16 230,000 261,242 Automobiles 1.2% Ford Motor Credit Company LLC 5.000 05-15-18 975,000 1,068,764 Ford Motor Credit Company LLC 5.875 08-02-21 155,000 177,499 Ford Motor Credit Company LLC 8.000 12-15-16 345,000 415,916 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 199,972 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 297,546 Kia Motors Corp. (S) 3.625 06-14-16 195,000 206,498 Nissan Motor Acceptance Corp. (S) 1.950 09-12-17 395,000 402,087 Hotels, Restaurants & Leisure 0.1% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 339,375 Internet & Catalog Retail 0.3% Amazon.com, Inc. 2.500 11-29-22 285,000 282,852 Expedia, Inc. 5.950 08-15-20 385,000 419,998 QVC, Inc. (S) 5.125 07-02-22 70,000 74,119 Media 1.2% CBS Corp. 7.875 07-30-30 560,000 781,352 Grupo Televisa SAB 6.625 01-15-40 73,000 94,355 News America, Inc. 6.150 03-01-37 110,000 134,305 News America, Inc. 6.150 02-15-41 195,000 244,851 News America, Inc. 6.400 12-15-35 110,000 137,321 News America, Inc. 9.500 07-15-24 600,000 863,098 The Interpublic Group of Companies, Inc. 10.000 07-15-17 278,000 305,453 Time Warner Cable, Inc. 6.750 07-01-18 355,000 444,384 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 359,000 397,362 Specialty Retail 0.2% Best Buy Company, Inc. 7.250 07-15-13 550,000 554,125 12 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Consumer Staples 0.6% Beverages 0.1% Pernod-Ricard SA (S) 2.950 01-15-17 $220,000 232,099 Food & Staples Retailing 0.3% Safeway, Inc. 3.400 12-01-16 590,000 616,711 Safeway, Inc. 7.250 02-01-31 175,000 192,730 Food Products 0.2% Bunge, Ltd. Finance Corp. 8.500 06-15-19 305,000 394,832 Energy 3.2% Energy Equipment & Services 0.0% Weatherford International, Inc. 6.800 06-15-37 105,000 113,667 Gas Utilities 0.2% DCP Midstream LLC (S) 9.750 03-15-19 375,000 490,796 Oil, Gas & Consumable Fuels 3.0% Anadarko Petroleum Corp. 8.700 03-15-19 400,000 545,576 DCP Midstream Operating LP 2.500 12-01-17 340,000 339,555 Energy Transfer Partners LP 5.200 02-01-22 110,000 123,611 Energy Transfer Partners LP 9.700 03-15-19 340,000 457,942 Enterprise Products Operating LLC 6.500 01-31-19 895,000 1,132,020 Enterprise Products Operating LLC 6.650 04-15-18 565,000 703,185 Kerr-McGee Corp. 6.950 07-01-24 460,000 593,836 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 155,674 NuStar Logistics LP 7.900 04-15-18 209,000 238,040 ONEOK Partners LP 6.150 10-01-16 295,000 345,668 Petrohawk Energy Corp. 6.250 06-01-19 470,000 536,380 Petroleos Mexicanos 4.875 01-24-22 225,000 254,250 Spectra Energy Capital LLC 6.200 04-15-18 285,000 347,534 Suncor Energy, Inc. 6.100 06-01-18 285,000 348,476 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 470,000 505,073 Williams Partners LP 7.250 02-01-17 510,000 621,754 Financials 16.0% Capital Markets 2.1% Jefferies Group, Inc. 6.875 04-15-21 530,000 586,975 Jefferies Group, Inc. 8.500 07-15-19 105,000 123,113 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 335,371 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 244,186 Morgan Stanley 4.875 11-01-22 125,000 130,065 Morgan Stanley 5.550 04-27-17 630,000 696,808 Morgan Stanley 5.750 01-25-21 480,000 548,005 Morgan Stanley 6.375 07-24-42 350,000 409,179 Morgan Stanley 7.300 05-13-19 315,000 382,127 The Goldman Sachs Group, Inc. 6.150 04-01-18 975,000 1,138,673 The Goldman Sachs Group, Inc. 6.750 10-01-37 460,000 510,957 Commercial Banks 3.5% Abbey National Treasury Services PLC 4.000 04-27-16 505,000 534,090 Banco de Credito del Peru (S) 4.750 03-16-16 205,000 218,325 Barclays Bank PLC (S) 6.050 12-04-17 525,000 575,103 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Commercial Banks (continued) Barclays Bank PLC 6.750 05-22-19 $540,000 $656,546 Barclays Bank PLC (S) 10.179 06-12-21 210,000 281,690 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 157,000 180,114 First Horizon National Corp. 5.375 12-15-15 845,000 923,059 ICICI Bank, Ltd. (S) 4.700 02-21-18 320,000 334,637 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 329,890 National Australia Bank, Ltd. 2.750 03-09-17 145,000 153,513 Nordea Bank AB (S) 3.125 03-20-17 540,000 574,988 Regions Financial Corp. 7.750 11-10-14 290,000 319,725 Royal Bank of Scotland Group PLC 6.125 12-15-22 135,000 138,286 Royal Bank of Scotland Group PLC 6.400 10-21-19 270,000 319,364 Santander Holdings USA, Inc. 4.625 04-19-16 70,000 74,365 Sberbank of Russia (S) 6.125 02-07-22 300,000 335,694 SunTrust Banks, Inc. 3.500 01-20-17 190,000 205,238 SunTrust Banks, Inc. 7.250 03-15-18 384,000 471,764 Swedbank AB (S) 2.125 09-29-17 370,000 375,384 U.S. Bancorp 3.442 02-01-16 500,000 529,049 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 200,000 205,635 Wachovia Bank NA 5.850 02-01-37 235,000 298,758 Wachovia Corp. 5.750 06-15-17 290,000 344,624 Consumer Finance 0.6% American Express Company 7.000 03-19-18 80,000 102,205 Capital One Financial Corp. 6.150 09-01-16 415,000 477,411 Discover Bank 7.000 04-15-20 280,000 351,030 Discover Financial Services 5.200 04-27-22 375,000 420,990 Diversified Financial Services 3.6% Bank of America Corp. 6.500 08-01-16 200,000 232,274 Bank of America NA 5.300 03-15-17 125,000 139,714 Bank of America NA 6.000 10-15-36 250,000 304,332 Citigroup, Inc. 5.850 12-11-34 121,000 145,694 Citigroup, Inc. 8.500 05-22-19 400,000 534,900 General Electric Capital Corp. (P) 0.790 08-15-36 360,000 277,460 General Electric Capital Corp. 4.375 09-16-20 220,000 246,582 General Electric Capital Corp. 5.625 05-01-18 510,000 607,493 General Electric Capital Corp. 5.875 01-14-38 70,000 84,699 General Electric Capital Corp. 6.000 08-07-19 245,000 299,476 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 500,000 563,175 International Lease Finance Corp. (S) 7.125 09-01-18 220,000 254,650 JPMorgan Chase & Company 6.000 01-15-18 625,000 745,606 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 440,583 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 613,322 Merrill Lynch & Company, Inc. 7.750 05-14-38 410,000 535,253 Moody’s Corp. 4.500 09-01-22 215,000 229,789 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,225,372 14 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) The Bear Stearns Companies LLC 7.250 02-01-18 $435,000 $542,508 UBS AG 7.625 08-17-22 360,000 395,112 USB Realty Corp. (Q)(S) 1.487 01-15-17 300,000 258,030 Insurance 3.7% Aflac, Inc. 8.500 05-15-19 330,000 450,326 American International Group, Inc. 3.800 03-22-17 180,000 193,829 American International Group, Inc. 8.250 08-15-18 445,000 578,680 Aon Corp. 8.205 01-01-27 205,000 259,166 AXA SA 8.600 12-15-30 280,000 347,962 CNA Financial Corp. 6.500 08-15-16 165,000 190,875 CNA Financial Corp. 7.250 11-15-23 420,000 521,582 Hartford Financial Services Group, Inc. 5.500 03-30-20 150,000 171,757 Hartford Financial Services Group, Inc. 6.000 01-15-19 151,000 175,513 Hartford Financial Services Group, Inc. 6.300 03-15-18 280,000 333,695 Hartford Financial Services Group, Inc. 6.625 03-30-40 155,000 192,993 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 345,000 374,381 Liberty Mutual Group, Inc. (S) 6.500 05-01-42 220,000 243,128 Lincoln National Corp. 8.750 07-01-19 265,000 351,430 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 320,000 315,200 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 255,000 265,435 Prudential Financial, Inc. 4.500 11-15-20 540,000 604,322 Prudential Financial, Inc. (5.875% to 9-15-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 355,000 362,988 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 380,000 524,521 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 470,000 501,138 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 107,527 Unum Group 5.625 09-15-20 145,000 166,175 Unum Group 7.125 09-30-16 275,000 325,253 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 425,784 W.R. Berkley Corp. 5.600 05-15-15 230,000 249,919 Willis Group Holdings PLC 5.750 03-15-21 410,000 467,361 Willis North America, Inc. 7.000 09-29-19 305,000 365,829 Real Estate Investment Trusts 2.5% BioMed Realty LP 6.125 04-15-20 80,000 93,996 Boston Properties LP 3.700 11-15-18 150,000 162,753 Brandywine Operating Partnership LP 7.500 05-15-15 255,000 287,313 CubeSmart LP 4.800 07-15-22 215,000 235,957 DDR Corp. 4.625 07-15-22 130,000 141,414 DDR Corp. 7.875 09-01-20 95,000 122,464 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 577,279 HCP, Inc. 6.300 09-15-16 215,000 247,555 Health Care REIT, Inc. 4.125 04-01-19 215,000 231,343 Health Care REIT, Inc. 4.950 01-15-21 155,000 171,138 Health Care REIT, Inc. 6.125 04-15-20 420,000 494,977 Health Care REIT, Inc. 6.200 06-01-16 245,000 280,329 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 397,078 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Post Apartment Homes LP 3.375 12-01-22 $180,000 $181,773 ProLogis International Funding II (S) 4.875 02-15-20 150,000 152,724 ProLogis LP 4.500 08-15-17 45,000 48,841 ProLogis LP 6.250 03-15-17 385,000 443,920 ProLogis LP 7.625 08-15-14 200,000 219,172 Ventas Realty LP 4.000 04-30-19 275,000 295,807 Ventas Realty LP 4.750 06-01-21 535,000 594,004 Vornado Realty LP 4.250 04-01-15 315,000 333,030 WEA Finance LLC (S) 6.750 09-02-19 215,000 265,998 Real Estate Management & Development 0.0% Jones Lang Lasalle, Inc. 4.400 11-15-22 105,000 106,944 Health Care 0.7% Health Care Providers & Services 0.3% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 483,171 WellPoint, Inc. 7.000 02-15-19 310,000 389,255 Pharmaceuticals 0.4% AbbVie, Inc. (S) 2.900 11-06-22 360,000 367,296 Hospira, Inc. 6.050 03-30-17 320,000 373,971 Watson Pharmaceuticals, Inc. 3.250 10-01-22 130,000 133,603 Industrials 2.6% Aerospace & Defense 0.4% Embraer Overseas, Ltd. 6.375 01-15-20 340,000 392,700 Textron, Inc. 5.600 12-01-17 340,000 375,567 Textron, Inc. 7.250 10-01-19 215,000 264,920 Airlines 1.0% Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 240,858 260,127 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 100,321 106,842 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 115,450 127,573 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 344,418 384,887 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 100,206 108,974 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 525,174 588,458 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 136,328 151,324 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 233,616 255,809 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 103,950 110,187 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 241,182 265,590 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 135,000 147,150 16 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Building Products 0.3% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 $285,000 $331,313 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 332,381 Industrial Conglomerates 0.5% General Electric Company 4.125 10-09-42 175,000 182,090 Odebrecht Finance, Ltd. (S) 6.000 04-05-23 177,000 203,550 Odebrecht Finance, Ltd. (S) 7.125 06-26-42 400,000 463,000 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 120,000 129,000 The ADT Corp. (S) 2.250 07-15-17 280,000 282,720 Professional Services 0.1% Dun & Bradstreet Corp. 3.250 12-01-17 190,000 191,407 Road & Rail 0.2% Penske Truck Leasing Company LP (S) 3.750 05-11-17 355,000 363,921 Trading Companies & Distributors 0.1% Air Lease Corp. (S) 4.500 01-15-16 75,000 75,563 Air Lease Corp. 5.625 04-01-17 85,000 88,825 Information Technology 0.4% Computers & Peripherals 0.0% Hewlett-Packard Company 4.375 09-15-21 114,000 107,692 IT Services 0.3% Computer Sciences Corp. 4.450 09-15-22 180,000 182,616 Fiserv, Inc. 6.800 11-20-17 400,000 483,722 Office Electronics 0.1% Xerox Corp. 2.950 03-15-17 160,000 163,764 Materials 1.7% Chemicals 0.5% Braskem Finance, Ltd. (S) 7.000 05-07-20 455,000 513,013 CF Industries, Inc. 7.125 05-01-20 490,000 618,999 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 241,546 Metals & Mining 0.6% Allegheny Technologies, Inc. 5.950 01-15-21 100,000 111,439 Allegheny Technologies, Inc. 9.375 06-01-19 205,000 262,481 ArcelorMittal 10.350 06-01-19 240,000 283,882 Vale Overseas, Ltd. 6.875 11-10-39 165,000 208,366 Xstrata Finance Canada, Ltd. (S) 3.600 01-15-17 540,000 568,290 Paper & Forest Products 0.6% Georgia-Pacific LLC 7.250 06-01-28 130,000 172,094 International Paper Company 7.950 06-15-18 360,000 465,922 International Paper Company 9.375 05-15-19 255,000 353,118 Westvaco Corp. 7.950 02-15-31 315,000 413,685 Telecommunication Services 2.7% Diversified Telecommunication Services 2.3% American Tower Corp. 4.700 03-15-22 320,000 353,223 BellSouth Corp. 6.550 06-15-34 250,000 304,336 BellSouth Telecommunications, Inc. 6.300 12-15-15 204,547 216,220 CenturyLink, Inc. 6.450 06-15-21 380,000 417,426 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Diversified Telecommunication Services (continued) CenturyLink, Inc. 7.600 09-15-39 $220,000 $227,573 Crown Castle Towers LLC (S) 4.883 08-15-20 940,000 1,070,779 Crown Castle Towers LLC (S) 6.113 01-15-20 420,000 510,652 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 520,000 552,438 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 318,158 Qwest Corp. 6.750 12-01-21 595,000 697,595 Telecom Italia Capital SA 6.999 06-04-18 250,000 281,563 Telecom Italia Capital SA 7.200 07-18-36 220,000 223,300 Telefonica Emisiones SAU 2.582 04-26-13 500,000 501,875 Wireless Telecommunication Services 0.4% SBA Tower Trust (S) 2.933 12-15-17 320,000 334,239 SBA Tower Trust (S) 5.101 04-17-17 280,000 317,031 Verizon New York, Inc. 7.000 12-01-33 195,000 203,518 Utilities 2.3% Electric Utilities 1.1% Beaver Valley II Funding 9.000 06-01-17 348,000 355,270 Commonwealth Edison Company 5.800 03-15-18 330,000 401,587 FPL Energy National Wind LLC (S) 5.608 03-10-24 134,248 126,926 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 400,000 423,791 Oncor Electric Delivery Company LLC 5.000 09-30-17 300,000 343,552 PNPP II Funding Corp. 9.120 05-30-16 84,000 86,340 PPL WEM Holdings PLC (S) 3.900 05-01-16 360,000 380,479 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 260,000 283,023 W3A Funding Corp. 8.090 01-02-17 175,377 179,735 Independent Power Producers & Energy Traders 0.6% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 675,000 738,199 Constellation Energy Group, Inc. 5.150 12-01-20 265,000 306,919 Exelon Generation Company LLC (S) 5.600 06-15-42 165,000 177,411 Exelon Generation Company LLC 6.250 10-01-39 135,000 156,363 Multi-Utilities 0.6% GDF Suez (S) 2.875 10-10-22 265,000 265,762 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 555,000 585,525 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 585,000 631,800 Municipal Bonds 0.9% (Cost $1,868,626) State of California 7.600 11-01-40 110,000 162,040 State of Illinois 5.100 06-01-33 280,000 284,094 University of Texas 4.794 08-15-46 1,500,000 1,783,815 18 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Collateralized Mortgage Obligations 19.9% (Cost $45,868,088) Commercial & Residential 11.2% American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 $450,000 461,856 Series 2007-1A, Class D (S) 5.957 04-15-37 420,000 431,088 Americold LLC Trust Series 2010-ARTA, Class D (S) 7.443 01-14-29 470,000 575,043 Banc of America Commercial Mortgage Trust, Inc. Series 2006-2, Class AM (P) 5.951 05-10-45 355,000 396,154 Series 2006-4, Class AM 5.675 07-10-46 675,000 757,332 Series 2006-3, Class A4 (P) 5.889 07-10-44 620,000 711,759 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.908 01-25-35 463,894 443,257 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.250 10-25-34 291,315 300,978 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.393 07-15-44 185,000 173,831 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.800 12-10-49 820,000 979,271 Series 2012-CR2, Class XA IO 2.137 08-15-45 2,850,384 365,108 Series 2012-LC4, Class B (P) 4.934 12-10-44 290,000 324,253 Series 2012-LC4, Class C (P) 5.824 12-10-44 230,000 256,430 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.693 09-20-46 4,256,770 275,248 Extended Stay America Trust Series 2010-ESHA, Class B (S) 4.221 11-05-27 410,000 411,133 Fontainebleau Miami Beach Trust Series 2012-FBLU, Class C (S) 4.270 05-05-27 245,000 255,949 Series 2012-FBLU, Class D (S) 5.007 05-05-27 365,000 385,590 GMAC Mortgage Corp. Loan Trust Series 2004-AR2, Class 3A (P) 3.563 08-19-34 445,734 425,736 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.064 07-10-38 530,000 589,962 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.614 09-25-35 411,113 402,979 Series 2004-9, Class B1 (P) 3.273 08-25-34 294,855 124,235 Series 2006-AR1, Class 3A1 (P) 3.889 01-25-36 451,785 412,836 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.023 08-19-45 1,676,802 70,929 Series 2005-2, Class X IO 2.224 05-19-35 7,431,522 512,203 Series 2005-8, Class 1X IO 2.172 09-19-35 1,868,827 123,519 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 1.988 10-25-36 4,219,237 311,337 Series 2005-AR18, Class 2X IO 1.636 10-25-36 5,526,171 297,750 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP5, Class AM (P) 5.410 12-15-44 930,000 1,026,736 Series 2006-LDP7, Class AM (P) 6.065 04-15-45 565,000 639,228 Series 2007-CB18, Class A4 5.440 06-12-47 875,000 1,010,280 Series 2012-HSBC,Class XA IO (S) 1.431 07-05-32 2,845,000 334,424 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 1,000,000 1,084,729 See notes to financial statements Semiannual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Commercial & Residential (continued) LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 $800,000 $897,873 Series 2007-C1, Class AM 5.455 02-15-40 640,000 711,414 Series 2006-C4, Class A4 (P) 6.063 06-15-38 620,000 715,717 Series 2007-C2, Class A3 5.430 02-15-40 870,000 1,003,555 Merrill Lynch Mortgage Investors Trust Series 2006-3, Class 2A1 (P) 2.694 10-25-36 439,040 438,060 Series 2007-3, Class M1 (P) 3.416 09-25-37 112,777 57,557 Series 2007-3, Class M2 (P) 3.416 09-25-37 44,775 5,905 Series 2007-3, Class M3 (P) 3.416 09-25-37 28,185 937 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-2, Class A4 (P) 6.096 06-12-46 735,000 850,218 Morgan Stanley Capital I Series 2006-HQ10, Class AM 5.360 11-12-41 515,000 571,446 Series 2006-HQ8, Class AM (P) 5.647 03-12-44 705,000 776,021 Series 2007-IQ13, Class A4 5.364 03-15-44 780,000 900,711 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 810,000 812,636 Springleaf Mortgage Loan Trust Series 2012-2A, Class A (P)(S) 2.220 10-25-57 380,448 384,252 Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 220,000 220,248 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.958 03-25-33 182,172 97,147 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.908 03-25-44 488,735 479,301 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 320,000 352,185 Series 2012-C1, Class C (P)(S) 5.720 05-10-45 215,000 236,832 UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.987 05-10-63 3,917,595 416,554 WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.350 11-25-34 6,384,467 282,784 Series 2005-AR1, Class X IO 1.460 01-25-45 9,840,717 476,066 Series 2005-AR8, Class X IO 1.583 07-25-45 8,288,153 528,305 Wells Fargo Commercial Mortgage Trust Series 2012-C9 XA IO (S) 2.451 11-15-45 4,336,778 627,961 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 2.616 04-25-35 336,401 327,396 U.S. Government Agency 8.7% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 3,125,365 453,397 Series 290, Class IO 3.500 11-01-32 3,050,000 613,813 Series 3581, Class IO 6.000 10-15-39 272,031 43,179 Series 3623, Class LI IO 4.500 01-15-25 240,425 18,887 Series 3630, Class BI IO 4.000 05-15-27 122,211 2,960 Series 3794, Class PI IO 4.500 02-15-38 542,663 56,538 Series 3830, Class NI IO 4.500 01-15-36 3,082,298 349,348 Series 3833, Class LI IO 2.121 10-15-40 2,663,907 191,848 Series 3908, Class PA 4.000 06-15-39 543,814 583,074 Series 3956, Class DJ 3.250 10-15-36 1,773,225 1,818,847 Series 4030, Class BI IO 5.000 01-15-42 589,571 109,035 Series 4060, Class HC 3.000 03-15-41 967,672 1,012,594 Series 4065, Class QA 3.000 08-15-41 687,905 719,074 Series 4068, Class AP 3.500 06-15-40 1,035,409 1,103,577 20 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal Home Loan Mortgage Corp. Series 4068, Class BH 3.000 06-15-40 $862,256 $899,279 Series 4074, Class PA 3.000 05-15-41 984,624 1,037,363 Series 4088, Class CA 3.000 03-15-42 992,141 1,048,039 Series K017, Class X1 IO 1.605 12-25-21 2,252,089 227,040 Series K018, Class X1 IO 1.612 01-25-22 2,896,638 294,406 Series K021, Class X1 IO 1.515 06-25-22 677,000 76,249 Series K022, Class X1 IO 1.309 07-25-22 5,320,000 517,992 Series K707, Class X1 IO 1.695 12-25-18 1,965,719 157,987 Series K708, Class X1 IO 1.644 01-25-19 4,464,194 357,042 Series K709, Class X1 IO 1.678 03-25-19 2,649,039 218,254 Series K710, Class X1 IO 1.915 05-25-19 2,027,639 196,417 Series K711, Class X1 IO 1.712 07-25-19 7,160,000 679,641 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 374,874 30,209 Series 2009-50, Class GI IO 5.000 05-25-39 668,955 72,843 Series 2009-78, Class IB IO 5.000 06-25-39 899,519 90,209 Series 2010-14, Class AI IO 4.000 08-25-27 351,700 8,730 Series 2010-3, Class LI IO 5.000 02-25-25 3,468,516 306,430 Series 2010-36, Class BI IO 4.000 03-25-28 364,082 10,845 Series 2010-68, Class CI IO 5.000 11-25-38 677,648 80,602 Series 2011-146, Class MA 3.500 08-25-41 950,632 1,025,795 Series 2012-110, Class MA 3.000 07-25-41 1,098,907 1,179,632 Series 2012-118, Class IB IO 3.500 11-25-42 1,257,887 331,080 Series 2012-120, Class PA 3.500 10-25-42 788,064 848,038 Series 2012-137, Class WI IO 3.500 11-01-42 1,835,000 369,294 Series 2012-19, Class JA 3.500 03-25-41 1,531,177 1,656,472 Series 2012-67, Class KG 3.500 02-25-41 315,437 347,014 Series 2012-98, Class JP 3.500 03-25-42 971,744 1,043,802 Series 398, Class C3 IO 4.500 05-25-39 414,218 31,066 Series 401, Class C2 IO 4.500 06-25-39 293,842 22,038 Series 402, Class 3 IO 4.000 11-25-39 446,500 44,364 Series 402, Class 4 IO 4.000 10-25-39 736,959 87,212 Series 402, Class 7 IO 4.500 11-25-39 698,293 80,304 Series 407, Class 15 IO 5.000 01-25-40 675,193 101,242 Series 407, Class 16 IO 5.000 01-25-40 140,825 15,873 Series 407, Class 17 IO 5.000 01-25-40 132,290 15,795 Series 407, Class 21 IO 5.000 01-25-39 488,393 48,839 Series 407, Class 7 IO 5.000 03-25-41 502,550 85,040 Series 407, Class 8 IO 5.000 03-25-41 245,378 37,075 Series 407, Class C6 IO 5.500 01-25-40 1,430,363 262,091 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 766,211 41,497 Series 2012-114, Class IO 1.025 01-16-53 1,690,045 162,787 Asset Backed Securities 3.8% (Cost $8,745,335) Asset Backed Securities 3.8% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.568 09-25-34 237,422 223,234 Ameriquest Mortgage Securities, Inc. Series 2005-R1, Class M1 (P) 0.658 03-25-35 370,000 363,943 Series 2005-R3, Class M2 (P) 0.678 05-25-35 405,000 346,226 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.628 03-25-35 297,046 265,502 See notes to financial statements Semiannual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value Asset Backed Securities (continued) Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.559 02-28-41 $172,681 $170,416 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.448 07-25-36 641,150 561,866 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.658 05-25-35 227,894 217,689 Series 2006-NC4, Class A5 (P) 0.268 10-25-36 73,216 53,457 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.358 10-25-36 278,120 273,009 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.648 04-25-36 457,224 429,566 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.678 05-25-36 470,000 432,926 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 884,931 994,758 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.668 11-25-35 485,000 415,582 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.688 11-25-35 355,000 340,309 Series 2005-6, Class M1 (P) 0.678 12-25-35 265,000 259,107 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 62,520 62,020 Master Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.908 08-25-37 213,698 202,820 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.958 09-25-35 152,899 134,944 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.658 03-25-35 240,000 216,272 Series 2005-3, Class M1 (P) 0.688 07-25-35 195,000 191,160 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.288 03-25-35 480,000 462,642 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.838 02-25-35 550,000 542,181 Series 2005-WCH1, Class M2 (P) 0.728 01-25-36 555,484 543,950 People’s Choice Home Loan Securities Trust Series 2005-1, Class M3 (P) 1.078 01-25-35 385,000 376,559 RAMP Trust Series 2005-RS3, Class M1 (P) 0.628 03-25-35 255,000 227,221 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 106,619 106,725 Series 2005-2, Class AF4 4.934 08-25-35 420,000 378,407 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 358,125 402,291 Foreign Government Obligations 0.1% (Cost $219,239) South Korea 0.1% Korea Development Bank 4.000 09-09-16 220,000 238,875 22 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Preferred Securities 1.0% (Cost $2,338,974) Financials 1.0% Capital Markets 0.2% State Street Capital Trust IV (P) 1.389 06-15-37 $695,000 536,889 Commercial Banks 0.6% Allfirst Preferred Capital Trust (P) 1.840 07-15-29 205,000 159,096 Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 495,000 496,238 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 135,000 151,826 PNC Preferred Funding Trust III (8.700% to 3-15-13, then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 530,000 535,046 Insurance 0.2% MetLife Capital Trust X (9.250% to 4-8-38, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 250,000 345,000 ZFS Finance USA Trust II (6.450% to 6-15-16, then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 220,000 234,300 Shares Value Preferred Securities 0.4% (Cost $935,470) Financials 0.3% Commercial Banks 0.3% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 15,450 421,167 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 12,325 339,924 Industrials 0.1% Aerospace & Defense 0.1% United Technologies Corp., 7.500% 4,748 259,811 Par value Value Short-Term Investments 1.8% (Cost $4,304,000) Repurchase Agreement 1.8% Repurchase Agreement with State Street Corp. dated 11-30-12 at 0.010% to be repurchased at $4,304,004 on 12-3-12, collateralized by $4,395,000 U.S. Treasury Cash Management Bill 0.010% due 12-31-12 (valued at $4,392,803, including interest) $4,304,000 4,304,000 Total investments (Cost $228,662,652) † 99.3% Other assets and liabilities, net 0.7% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Investment Grade Bond Fund 23 Notes to Schedule of Investments IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $29,010,042 or 12.0% of the Fund’s net assets as of 11-30-12. † At 11-30-12, the aggregate cost of investment securities for federal income tax purposes was $229,288,877. Net unrealized appreciation aggregated $11,524,192, of which $13,771,089 related to appreciated investment securities and $2,246,897 related to depreciated investment securities. 24 Investment Grade Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $228,662,652) $240,813,069 Cash 976 Receivable for investmentssold 1,346,319 Receivable for fund sharessold 1,501,830 Dividends and interestreceivable 1,804,543 Other receivables and prepaidexpenses 58,511 Totalassets Liabilities Payable for investmentspurchased 1,712,567 Payable for delayed delivery securitiespurchased 519,927 Payable for fund sharesrepurchased 620,760 Distributionspayable 64,378 Payable toaffiliates Accounting and legal servicesfees 9,473 Transfer agentfees 33,216 Distribution and servicefees 39,155 Trustees’fees 18,867 Other liabilities and accruedexpenses 67,267 Totalliabilities Netassets Paid-incapital $229,903,489 Accumulated distributions in excess of net investmentincome (525,143) Accumulated net realized gain (loss) oninvestments 910,875 Net unrealized appreciation (depreciation) oninvestments 12,150,417 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($175,878,703 ÷ 16,127,785shares) $10.91 Class B ($12,170,532 ÷ 1,115,814shares) 1 $10.91 Class C ($35,623,972 ÷ 3,266,117shares) 1 $10.91 Class I ($18,766,431 ÷ 1,720,649shares) $10.91 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.42 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $4,085,151 Dividends 27,854 Total investmentincome Expenses Investment managementfees 439,838 Distribution and servicefees 433,003 Accounting and legal servicesfees 25,291 Transfer agentfees 196,016 Trustees’fees 8,971 State registrationfees 36,946 Printing andpostage 14,539 Professionalfees 24,281 Custodianfees 17,593 Registration and filingfees 12,083 Other 8,249 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,196,913 Change in net unrealized appreciation (depreciation)of Investments 5,212,433 Net realized and unrealizedgain Increase in net assets fromoperations 26 Investment Grade Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-12 ended (Unaudited) 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $2,896,195 $6,027,993 Net realizedgain 1,196,913 2,687,301 Change in net unrealized appreciation(depreciation) 5,212,433 1,592,815 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,764,669) (5,523,990) ClassB (151,342) (283,854) ClassC (475,947) (972,215) ClassI (241,901) (386,262) From net realizedgain ClassA — (153,356) ClassB — (9,899) ClassC — (35,809) ClassI — (11,361) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 203,566,811 158,211,417 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Semiannual report | Investment Grade Bond Fund 27 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.34 0.39 0.51 0.49 0.49 Net realized and unrealized gain (loss) oninvestments 0.33 0.22 0.52 1.07 (0.58) (0.13) Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.41) (0.44) (0.52) (0.49) (0.50) From net realizedgain — (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $176 $150 $123 $121 $99 $102 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 6 1.00 0.97 1.08 1.20 7 0.99 Expenses net of feewaivers 0.97 6 0.98 0.96 1.08 1.20 7 0.99 Expenses net of fee waivers andcredits 0.97 6 0.98 0.96 1.07 1.20 7 0.98 Net investmentincome 2.78 6 3.29 3.82 5.22 5.53 5.08 Portfolio turnover (%) 42 85 105 87 109 99 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 28 Investment Grade Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.26 0.32 0.44 0.42 0.42 Net realized and unrealized gain (loss) oninvestments 0.33 0.22 0.52 1.07 (0.58) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.33) (0.37) (0.45) (0.42) (0.42) From net realizedgain — (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $12 $10 $8 $8 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 6 1.75 1.72 1.83 1.95 7 1.74 Expenses net of feewaivers 1.72 6 1.73 1.71 1.83 1.95 7 1.74 Expenses net of fee waivers andcredits 1.72 6 1.73 1.71 1.82 1.95 7 1.73 Net investmentincome 2.02 6 2.53 3.07 4.52 4.79 4.33 Portfolio turnover (%) 42 85 105 87 109 99 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS C SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.27 0.31 0.43 0.43 0.42 Net realized and unrealized gain (loss) oninvestments 0.33 0.21 0.53 1.08 (0.59) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.33) (0.37) (0.45) (0.42) (0.42) From net realizedgain — (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $36 $34 $24 $21 $12 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 6 1.75 1.72 1.83 1.95 7 1.73 Expenses net of feewaivers 1.72 6 1.73 1.71 1.83 1.95 7 1.73 Expenses net of fee waivers andcredits 1.72 6 1.73 1.71 1.82 1.95 7 1.73 Net investmentincome 2.03 6 2.54 3.06 4.44 4.87 4.34 Portfolio turnover (%) 42 85 105 87 109 99 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Semiannual report | Investment Grade Bond Fund 29 CLASS I SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.17 0.38 0.43 0.49 0.52 0.53 Net realized and unrealized gain (loss) oninvestments 0.32 0.21 0.52 1.13 (0.58) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.44) (0.48) (0.56) (0.52) (0.53) From net realizedgain — (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $19 $9 $3 $4 $2 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.64 6 0.65 0.60 0.68 1.12 7 0.63 Expenses net of fee waivers andcredits 0.64 6 0.64 0.57 0.68 1.12 7 0.63 Net investmentincome 3.07 6 3.62 4.18 5.03 6.09 5.45 Portfolio turnover (%) 42 85 105 87 109 99 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 30 Investment Grade Bond Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Investment Grade Bond Fund (the Fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then the securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where reliable market quotations are not available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or Semiannual report | Investment Grade Bond Fund 31 trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the Fund’s investments as of November 30, 2012, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 11-30-12 QUOTED PRICE OBSERVABLE INPUTS INPUTS U.S. Government & Agency Obligations — $91,989,992 — Corporate Bonds — 81,111,832 — Municipal Bonds — 2,229,949 — Collateralized Mortgage Obligations — 47,650,529 $613,813 Asset Backed Securities — 9,194,782 — Foreign Government Obligations — 238,875 — Capital Preferred Securities — 2,458,395 — Preferred Securities $1,020,902 — — Short-Term Investments — 4,304,000 — Total Investments in Securities Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Stripped securities. Stripped securities are financial instruments structured to separate principal and interest cash flows so that one class receives only principal payments from the underlying assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped security. If the underlying assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. 32 Investment Grade Bond Fund | Semiannual report Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2012 were $719. For the six months ended November 30, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of May 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to straddle loss deferrals and amortization and accretion on debt securities. Semiannual report | Investment Grade Bond Fund 33 New accounting pronouncement. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.400% of the first $1,500,000,000 of the Fund’s average daily net assets and (b) 0.385% of the Fund’s average daily net assets in excess of $1,500,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse or pay operating expenses of the Fund to the extent necessary to maintain the Fund’s total operating expenses at 0.98%, 1.73%, 1.73% and 0.67% for Class A, Class B, Class C and Class I shares, respectively, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Fund’s business. The current expense limitation agreement expires on September 30, 2013, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at the time. The investment management fees incurred for the six months ended November 30, 2012 were equivalent to a net annual effective rate of 0.40% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. 34 Investment Grade Bond Fund | Semiannual report Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund pays the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b–1 FEES Class A 0.25% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $488,596 for the six months ended November 30, 2012. Of this amount, $779 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $481,694 was paid as sales commissions to broker-dealers and $6,123 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2012 CDSCs received by the Distributor amounted to $10,777 and $4,384 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $200,517 $146,616 Class B 56,248 10,284 Class C 176,238 32,243 Class I — 6,873 Total Semiannual report | Investment Grade Bond Fund 35 Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. Under the John Hancock Group of Funds Deferred Compensation Plan (the Plan) which was terminated in November 2012, these Trustees could have elected, for tax purposes, to defer receipt of this compensation. Any deferred amounts were invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Plan assets will be liquidated in accordance with the Plan documents. Note 5 — Fund share transactions Transactions in Fund shares for the six months ended November 30, 2012 and for the year ended May 31, 2012 were as follows: Six months ended 11-30-12 Year ended 5-31-12 Shares Amount Shares Amount Class A shares Sold 3,339,239 $36,099,766 5,786,650 $60,513,358 Distributions reinvested 233,903 2,529,454 477,107 4,989,118 Repurchased (1,544,172) (16,657,450) (3,888,192) (40,735,637) Net increase Class B shares Sold 223,296 $2,409,402 506,231 $5,287,673 Distributions reinvested 10,898 117,841 20,984 219,463 Repurchased (100,727) (1,085,986) (288,163) (3,013,957) Net increase Class C shares Sold 637,598 $6,886,423 2,313,035 $24,131,837 Distributions reinvested 36,567 395,270 64,428 673,781 Repurchased (624,722) (6,751,283) (1,463,897) (15,289,479) Net increase Class I shares Sold 1,029,879 $11,144,428 1,779,961 $18,606,631 Distributions reinvested 18,585 201,229 27,843 291,187 Repurchased (194,728) (2,087,949) (1,268,775) (13,249,944) Net increase Net increase Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, aggregated $80,764,644 and $51,564,546, respectively, for the six months ended November 30, 2012. Purchases and sales of U.S. Treasury obligations aggregated $42,001,492 and $39,013,681, respectively, for the six months ended November 30, 2012. 36 Investment Grade Bond Fund | Semiannual report Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement The Board of Trustees (the Board, the members of which are referred to as Trustees of John Hancock Investment Grade Bond Fund (the Fund), a series of John Hancock Bond Trust (the Trust), met in-person on May 6–8 and June 3–5, 2012 to consider the approval of the Fund’s investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser), the Fund’s investment adviser. The Board also considered the approval of the investment subadvisory agreement (the Subadvisory Agreement) among the Adviser, Manulife Asset Management (US) LLC (the Subadviser) and the Trust on behalf of the Fund. The Advisory Agreement and the Subadvisory Agreement are referred to as the Agreements. Activities and composition of the Board On June 3–5, 2012, the Board consisted of nine individuals, seven of whom were Independent Trustees. Independent Trustees are generally those individuals who are not employed by or have any significant business or professional relationship with the Adviser or the Subadviser. The Trustees are responsible for the oversight of operations of the Fund and perform various duties required of directors of investment companies by the Investment Company Act of 1940, as amended (the 1940 Act). The Independent Trustees have independent legal counsel to assist them in connection with their duties. The Board has appointed an Independent Trustee as Chairman. On June 3–5, 2012, the Board had four standing committees that were composed entirely of Independent Trustees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; and the Contracts & Operations Committee. Additionally, on June 3–5, 2012, Investment Performance Committee A was a standing committee of the Board composed of Independent Trustees and one Trustee who is affiliated with the Adviser. Investment Performance Committee A was responsible for overseeing and monitoring matters relating to the investment performance of the Fund. The Board also designated an Independent Trustee as Vice Chairman to serve in the absence of the Chairman. The Board also designates working groups or ad hoc committees as it deems appropriate. The approval process Under the 1940 Act, the Board is required to consider the continuation of the Agreements each year. Throughout the year, the Board, acting directly and through its committees, regularly reviews and assesses the quality of the services that the Fund receives under these Agreements. The Board reviews reports of the Adviser at least quarterly, which include Fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. The Board considers at each of its meetings factors that are relevant to its annual consideration of the renewal of the Agreements, including the services and support provided by the Adviser and Subadviser to the Fund and its shareholders. Prior to the May 6–8, 2012 meeting, the Board requested and received materials specifically relating to the Agreements. The materials provided in connection with the May meeting included information compiled and prepared by Lipper, a Thomson Reuters company (Lipper), on Fund fees and expenses, and the investment performance of the Fund. This Fund information is assembled in a format that permits comparison with similar information from a Category and a subset of the Category referred to as the Expense Group, each as determined by Lipper, and with the Fund’s benchmark index. The Category includes all funds that invest similarly to the way the Fund invests. The Expense Group represents funds of similar size, excluding passively managed funds and funds-of-funds. The Fund’s benchmark index is an unmanaged index of securities that is provided as a basis for comparison with the Fund’s performance. Other material provided for the Fund review included (a) information on the profitability of the Agreements to the Adviser and a discussion of any additional benefits to the Adviser or Subadviser or their affiliates that result from being the Adviser or Subadviser to the Fund; (b) a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients, such as Semiannual report | Investment Grade Bond Fund 37 institutional clients and other investment companies, having similar investment mandates, as well as the performance of those other clients and a comparison of the services provided to those other clients and the services provided to the Fund; (c) the impact of economies of scale; (d) a summary of aggregate amounts paid by the Fund to the Adviser; and (e) sales and redemption data regarding the Fund’s shares. At an in-person meeting held on May 6–8, 2012, the Board reviewed materials relevant to its consideration of the Agreements. As a result of the discussions that occurred during the May 6–8, 2012 meeting, the Board asked the Adviser for additional information on certain matters. The Adviser provided the additional information and the Board also considered this information as part of its consideration of the Agreements. At an in-person meeting held on June 3–5, 2012, the Board, including the Independent Trustees, formally considered the continuation of the Advisory Agreement and the Subadvisory Agreement, each for an additional one-year term. The Board considered what it believed were key relevant factors that are described under separate headings presented below. The Board also considered other matters important to the approval process, such as payments made to and by the Adviser or its affiliates relating to the distribution of Fund shares and other services. The Board reviewed services related to the valuation and pricing of Fund portfolio holdings. Other important matters considered by the Board were the direct and indirect benefits to the Adviser, the Subadviser and their affiliates from their relationship with the Fund and advice from independent legal counsel with respect to the review process and materials submitted for the Board’s review. Nature, extent and quality of services The Board reviewed the nature, extent and quality of services provided by the Adviser and the Subadviser, including the investment advisory services and the resulting performance of the Fund. The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. It considered the background and experience of senior management and investment professionals responsible for managing the Fund. The Board considered the investment philosophy, research and investment decision-making processes of the Subadviser responsible for the daily investment activities of the Fund, including, among other things, portfolio trading capabilities, use of technology, commitment to compliance and approach to training and retaining portfolio managers and other research, advisory and management personnel. The Board considered the Subadviser’s history and experience providing investment services to the Fund. The Board considered the Adviser’s investment manager analytical capabilities, market and economic knowledge and execution of its Subadviser oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs, record of compliance with applicable laws and regulations, with the Fund’s investment policies and restrictions and with the applicable Code of Ethics, and the responsibilities of the Adviser’s and Subadviser’s compliance departments. In addition to advisory services, the Board considered the quality of the administrative and non-investment advisory services provided to the Fund by the Adviser under a separate agreement. The Board noted that the Adviser and its affiliates provide the Fund with certain administrative, transfer agency, shareholder and other services (in addition to any such services provided to the Fund by third parties) and officers and other personnel as are necessary for the operations of the Fund. The Board reviewed the structure and duties of the Adviser’s administration, accounting, 38 Investment Grade Bond Fund | Semiannual report legal and compliance departments and its affiliate’s transfer agency operations and considered the Adviser’s and its affiliates’ policies and procedures for assuring compliance with applicable laws and regulations. The Board also received information about the nature, extent and quality of services provided by and fee rates charged by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board reviewed a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients having similar investment mandates, the services provided to those other clients as compared to the services provided to the Fund, the performance of those other clients as compared to the performance by the Fund and other factors relating to those other clients. The Board considered the significant differences between the Adviser’s and Subadviser’s services to the Fund and the services they provide to other clients. For other clients that are not mutual funds, the differences in services relate to the greater share purchase and redemption activity in a mutual fund, the generally higher turnover of mutual fund portfolio holdings, the more burdensome regulatory and legal obligations of mutual funds and the higher marketing costs for mutual funds. When compared to all clients including mutual funds, the Adviser has greater oversight and supervisory responsibility for the Fund and undertakes greater entrepreneurial risk as the sponsor of the Fund. Fund performance The Board was provided with reports, independently prepared by Lipper, which included a comprehensive analysis of the Fund’s performance. The Board also examined materials discussing Fund performance and the Fund’s investment objective, strategies and outlook. The Board also reviewed a narrative and statistical analysis of the Lipper data that was prepared by the Adviser, which analyzed various factors that may affect the Lipper rankings. The Board reviewed information regarding the investment performance of the Fund as compared to its Lipper Category as well as its benchmark index (see chart below). The Board was provided with a description of the methodology used by Lipper to select the funds in the Category. The Board also considered updated performance information provided by the Adviser at its May and June 2012 meetings. The Board regularly reviews the performance of the Fund throughout the year and attaches more importance to performance over relatively longer periods of time, typically three to five years. Set forth below is the performance of the Fund over certain time periods ended December 31, 2011 and that of its Category average and benchmark index over the same periods: 1 YEAR 3 YEAR 5 YEAR 10 YEAR Investment Grade Bond Fund 5.51% 11.44% 6.36% 5.54% Class A Shares Intermediate Investment-Grade 6.25% 9.06% 5.58% 5.13% Debt Average Barclay US Agg TR Index 7.84% 6.77% 6.50% 5.78% The Board noted that the Fund’s performance compared favorably to its Category’s average performance for all periods shown, except for the one-year period over which it underperformed. The Board also noted that the Fund underperformed its benchmark index’s performance, except for the three-year period over which it outperformed. The Board was advised that the Fund’s recent underperformance versus the benchmark relates to the differing amounts of U.S. Treasury securities between the two. Semiannual report | Investment Grade Bond Fund 39 Expenses and fees The Board, including the Independent Trustees, reviewed the Fund’s contractual advisory fee rate payable by the Fund to the Adviser as compared with the other funds in its Expense Group. The Board also received information about the investment subadvisory fee rate payable by the Adviser to the Subadviser for investment subadvisory services. The Board considered the services provided and the fees charged by the Adviser and the Subadviser to other clients with similar investment mandates, including other registered investment companies, institutional investors and separate accounts. In addition, the Board considered the cost of the services provided to the Fund by the Adviser. The Board received and considered expense information regarding the Fund’s various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, administration fees and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Expense Group median. The Board also considered expense information regarding the Fund’s total operating expense ratio (Gross Expense Ratio) and, if different, the Fund’s total operating expense ratio after taking into account any fee waiver or expense waiver agreement by the Adviser (Net Expense Ratio). The Board considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Expense Group median. The Board noted that the Fund’s advisory fee ratio was ten basis points below the Expense Group median advisory fee ratio. The Board noted the following information about the Fund’s Gross and Net Expense Ratios for Class A shares contained in the Fund’s 2011 financial statements in relation with the Fund’s Expense Group median provided by Lipper in April 2012: FUND — CLASS A SHARES EXPENSE GROUP MEDIAN Advisory Fee Ratio 0.40% 0.50% Gross Expense Ratio 1.00% 1.02% Net Expense Ratio 0.98% 0.90% The Board viewed favorably the Adviser’s agreement to waive all or a portion of its advisory fees and to reimburse or pay operating expenses to the extent necessary to maintain the Fund’s Net Expense Ratio at 0.98% for Class A shares (and at varying levels for other classes), excluding certain expenses such as taxes, brokerage commissions, interest, litigation and extraordinary expenses, until September 30, 2013. The Board favorably considered the impact of this agreement toward lowering the Fund’s Gross Expense Ratio. The Board received and reviewed statements relating to the Adviser’s financial condition and was also provided with a profitability analysis that detailed the revenues earned and the expenses incurred by the Adviser for services under the Advisory Agreement, as well as from other relationships between the Fund and the Adviser and its affiliates. The Board reviewed the Adviser’s profitability with respect to the Fund and other funds the Board currently oversees for the year ended December 31, 2011 compared to available aggregate profitability data provided for the year ended December 31, 2010. The Board reviewed the Adviser’s profitability with respect to other fund complexes managed by the Adviser and/or its affiliates. The Board reviewed the Adviser’s assumptions and methodology of allocating expenses in the profitability analysis, noting the inherent limitations in allocating costs among various advisory products. The Board also considered a comparison of the Adviser’s profitability to that of a limited number of other investment advisers whose profitability information is publicly available. The Board recognized that profitability may be affected by numerous factors including, among other things, fee waivers and expense reimbursements by the Adviser, the types of funds managed, expense allocations and business mix, and therefore comparability of profitability is limited. 40 Investment Grade Bond Fund | Semiannual report The Board considered limited profitability information with respect to the Subadviser, which is affiliated with the Adviser. In addition, as noted above, the Board considered basic assumptions and methodology for allocating expenses in the Subadviser’s profitability analysis. Economies of scale The Board, including the Independent Trustees, considered the extent to which economies of scale might be realized as the assets of the Fund increase. Possible changes in the advisory fee rate or structure in order to enable the Fund to participate in these economies of scale ( e.g. , through the use of breakpoints in the advisory fee at higher asset levels) are periodically discussed. The Board also considered the Adviser’s overall operations and its ongoing investment in its business in order to expand the scale of, and improve the quality of, its operations that benefit the Fund. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Board’s understanding that most of the Adviser’s costs are not specific to individual funds, but rather are incurred across a variety of products and services. To ensure that any economies are reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the contractual advisory fee rate. Other benefits to the Adviser and the Subadviser The Board understands that the Adviser, the Subadviser or their affiliates may derive other ancillary benefits from their relationship with the Fund, both tangible and intangible, such as their ability to leverage investment professionals who manage other portfolios, an increase in their profile in the investment advisory community and the engagement of their affiliates and/or significant shareholders as service providers to the Fund, including for administrative, transfer agency and distribution services. The Board believes that certain of these benefits are difficult to quantify. The Board also was informed that the Subadviser may use third-party research obtained by soft dollars generated by certain mutual fund transactions to assist itself in managing all or a number of its other client accounts. Board determination The Board unanimously approved the continuation of the Advisory Agreement and the Subadvisory Agreement each for an additional one-year term. Based upon its evaluation of relevant factors in their totality, the Board was satisfied that the terms of the Agreements, including the advisory and subadvisory fee rates, were fair and reasonable and in the best interest of the Fund and its shareholders. In arriving at its decision to approve the Agreements, the Board did not identify any single factor or any group of factors as all-important or controlling, but considered all factors together. Different Trustees may have attributed different weights to the various factors considered. The Independent Trustees were also assisted by independent legal counsel in making this determination. The Trustees’ conclusions may be based in part on their consideration of these arrangements in prior years and on their ongoing regular review of Fund performance and operations throughout the year. Semiannual report | Investment Grade Bond Fund 41 Special Shareholder Meeting On November 15, 2012, a Special Meeting of the Shareholders of John Hancock Bond Trust and each of its series, including John Hancock Investment Grade Bond Fund, was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting on the following proposal: Proposal: Election of thirteen (13) Trustees as members of the Board of Trustees of John Hancock Bond Trust. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Independent Trustees Charles L. Bardelis 176,204,064.52 4,001,999.19 Peter S. Burgess 176,123,128.76 4,082,934.95 William H. Cunningham 176,001,211.17 4,204,852.54 Grace K. Fey 176,224,633.54 3,981,430.17 Theron S. Hoffman 176,305,574.38 3,900,489.33 Deborah C. Jackson 176,350,388.61 3,855,675.11 Hassell H. McClellan 176,031,994.08 4,174,069.63 James M. Oates 176,057,074.21 4,148,989.51 Steven R. Pruchansky 176,233,916.63 3,972,147.08 Gregory A. Russo 176,165,585.33 4,040,478.39 Non-Independent Trustees James R. Boyle 176,333,771.19 3,872,292.52 Craig Bromley 176,333,378.72 3,872,684.99 Warren A. Thomson 176,230,496.88 3,975,566.83 42 Investment Grade Bond Fund | Semiannual report More information Trustees Investment adviser James M. Oates, Chairman John Hancock Advisers, LLC Charles L. Bardelis * James R. Boyle † Subadviser Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Steven R. Pruchansky, Vice Chairman State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Semiannual report | Investment Grade Bond Fund 43 1-800-225-5291 1-800-554-6713 (TDD) 1-800-338-8080 EASI-Line www. jhfunds. com This report is for the information of the shareholders of John Hancock Investment Grade Bond Fund. 55SA 11/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 1/13 A look at performance Total returns for the period ended November 30, 2012 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-12 11-30-12 Class A 0.55 4.54 3.97 –2.42 0.55 24.86 47.54 1.73 1.62 Class B –0.49 4.37 3.81 –3.23 –0.49 23.87 45.40 1.02 0.96 Class C 3.51 4.73 3.68 0.77 3.51 26.02 43.47 1.01 0.95 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-13 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.98 1.83 1.83 Gross (%) 1.15 1.90 1.90 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Government Income Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 2 11-30-02 $14,540 $14,540 $16,217 Class C 2 11-30-02 14,347 14,347 16,217 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays U.S. Government Bond Index is an unmanaged index of U.S. Treasury and government agency bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements andwaivers. 2 No contingent deferred sales charge is applicable. Semiannual report | Government Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,022.00 $4.97 Class B 1,000.00 1,017.70 9.16 Class C 1,000.00 1,017.70 9.16 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Government Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2012, with the same investment held until November 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,020.20 $4.96 Class B 1,000.00 1,016.00 9.15 Class C 1,000.00 1,016.00 9.15 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.98%, 1.81% and 1.81% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Government Income Fund 9 Portfolio summary Portfolio Composition 1 U.S. Government Agency 62.2% Asset-Backed Securities 3.6% U.S. Government Agency CMO 11.4% Corporate Bonds 0.7% U.S. Government 9.4% Short-Term Investments & Other 3.6% Collateralized Mortgage Obligations 9.1% Quality Composition U.S. Government Agency 62.2% BBB 1.0% U.S. Government Agency CMO 11.4% BB 1.0% U.S. Government 9.4% B 1.5% AAA 4.5% CCC & Below 1.5% AA 1.1% Short-Term Investments & Other 3.6% A 2.8% The major risk factors inthis Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, anincrease inthe Fund’s average maturity will make itmore sensitive tointerest-rate risk. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Investments inhigher-yielding, lower-rated securities involve additional risks asthese securities are subject to ahigher risk ofdefault and loss ofprincipal. Mortgage- and asset-backed securities may besensitive tochanges ininterest rates, subject toearly repayment risk and their value may fluctuate inresponse tothe market’s perception ofissuer creditworthiness. 1 As a percentage of net assets on 11-30-12. 2 Ratings are from Moody’s Investors Service. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-12 and do not reflect subsequent downgrades or upgrades, if any. 10 Government Income Fund | Semiannual report Fund’s investments As of 11-30-12 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 71.6% (Cost $262,005,538) U.S. Government 9.4% Treasury Inflation Protected Securities Inflation Indexed Note (D) 3.875 04-15-29 $1,653,730 2,768,965 U.S. Treasury Bond 3.750 08-15-41 9,500,000 11,413,357 Note 1.625 11-15-22 12,745,000 12,754,954 Note 2.625 11-15-20 6,000,000 6,639,372 Strips, PO 6.837 11-15-30 2,625,000 1,637,176 U.S. Government Agency 62.2% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru (P) 2.357 09-01-41 16,848,545 17,404,282 30 Yr Pass Thru 3.000 10-01-42 3,493,440 3,677,803 30 Yr Pass Thru 3.500 05-01-42 17,715,039 19,019,099 30 Yr Pass Thru 3.500 06-01-42 3,532,422 3,793,559 30 Yr Pass Thru 5.000 04-01-41 1,476,243 1,596,937 30 Yr Pass Thru 6.500 04-01-39 1,043,260 1,166,050 30 Yr Pass Thru 6.500 09-01-39 1,456,591 1,627,119 Federal National Mortgage Association 30 Yr Pass Thru 3.000 10-29-27 950,000 952,386 30 Yr Pass Thru 3.000 09-01-42 7,264,220 7,644,744 30 Yr Pass Thru 3.000 09-01-42 1,982,455 2,086,303 30 Yr Pass Thru 3.000 10-01-42 4,291,173 4,515,960 30 Yr Pass Thru 3.500 06-01-42 712,693 769,235 30 Yr Pass Thru 3.500 06-01-42 4,726,017 5,080,284 30 Yr Pass Thru 3.500 06-01-42 3,579,999 3,848,359 30 Yr Pass Thru 3.500 06-01-42 4,945,749 5,316,486 30 Yr Pass Thru 3.500 07-01-42 1,328,370 1,427,946 30 Yr Pass Thru (P) 3.523 07-01-39 1,343,945 1,425,740 30 Yr Pass Thru 4.000 12-01-40 5,077,708 5,618,577 30 Yr Pass Thru 4.000 02-01-41 3,795,446 4,113,147 30 Yr Pass Thru 4.000 09-01-41 6,661,512 7,404,393 30 Yr Pass Thru 4.000 09-01-41 2,526,024 2,807,722 30 Yr Pass Thru 4.000 09-01-41 5,189,274 5,652,836 30 Yr Pass Thru 4.000 10-01-41 4,531,101 4,968,435 30 Yr Pass Thru (P) 4.250 05-01-34 2,958,827 3,151,627 30 Yr Pass Thru 4.500 08-01-40 8,314,789 8,944,244 30 Yr Pass Thru 4.500 06-01-41 10,913,793 11,941,224 30 Yr Pass Thru 4.500 07-01-41 8,709,384 9,529,290 30 Yr Pass Thru 4.500 01-01-42 9,723,624 10,642,050 30 Yr Pass Thru 4.500 02-01-42 7,843,486 8,496,088 30 Yr Pass Thru (P) 4.866 04-01-48 341,751 365,880 30 Yr Pass Thru 5.000 11-01-33 3,922,261 4,269,749 See notes to financial statements Semiannual report | Government Income Fund 11 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association (continued) 30 Yr Pass Thru 5.000 04-01-35 $1,170,694 $1,269,837 30 Yr Pass Thru 5.000 09-01-40 9,168,900 10,289,584 30 Yr Pass Thru 5.000 09-01-40 3,120,405 3,501,802 30 Yr Pass Thru 5.000 10-01-40 4,204,190 4,683,895 30 Yr Pass Thru 5.000 04-01-41 1,019,528 1,112,719 30 Yr Pass Thru 5.000 04-01-41 3,307,287 3,713,980 30 Yr Pass Thru 5.000 05-01-41 20,866,430 22,773,753 30 Yr Pass Thru 5.500 09-01-34 3,569,257 3,924,557 30 Yr Pass Thru 5.500 08-01-37 4,449,587 4,899,471 30 Yr Pass Thru 6.000 06-01-40 5,819,208 6,387,306 30 Yr Pass Thru 6.500 06-01-39 1,653,545 1,854,753 Government National Mortgage Association 15 Yr Pass Thru 7.500 04-15-13 3,950 3,987 Corporate Bonds 0.7% (Cost $1,739,370) Telecommunication Services 0.7% Diversified Telecommunication Services 0.5% Crown Castle Towers LLC (S) 6.113 01-15-20 760,000 924,034 GTP Towers Issuer LLC (S) 4.436 02-15-15 910,000 949,258 Wireless Telecommunication Services 0.2% SBA Tower Trust (S) 2.933 12-15-17 550,000 574,474 Collateralized Mortgage Obligations 20.5% (Cost $72,566,657) Commercial & Residential 9.1% American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 1,365,000 1,400,962 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.250 10-25-34 467,637 483,149 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.994 12-10-49 2,245,000 2,681,053 Series 2012-CR2, Class XA IO 2.137 08-15-45 4,923,390 630,642 GMAC Mortgage Corp. Loan Trust Series 2004-AR2, Class 3A (P) 3.563 08-19-34 1,063,395 1,015,685 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.614 09-25-35 1,052,113 1,031,298 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.023 08-19-45 4,830,997 204,351 Series 2005-2, Class X IO 2.224 05-19-35 17,335,863 1,194,840 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 1.988 10-25-36 13,342,591 984,550 Series 2005-AR18, Class 2X IO 1.636 10-25-36 13,003,478 700,627 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.065 04-15-45 1,435,000 1,623,526 Series 2007-CB18, Class A4 5.440 06-12-47 2,000,000 2,309,212 Series 2012-HSBC, Class XA IO (S) 1.582 07-05-32 5,077,500 596,850 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 1,770,000 1,986,544 Series 2006-C4, Class A4 (P) 6.063 06-15-38 1,720,000 1,985,537 Series 2007-C2, Class A3 5.430 02-15-40 2,125,000 2,451,213 12 Government Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) Merrill Lynch Mortgage Investors Trust Series Series 2006-3, Class 2A1 (P) 2.694 10-25-36 $1,109,621 $1,107,142 Morgan Stanley Capital I Series 2006-HQ10, Class AM 5.360 11-12-41 900,000 998,644 Series 2006-HQ8, Class AM (P) 5.647 03-12-44 1,645,000 1,810,716 Series 2007-IQ13, Class A4 5.364 03-15-44 2,025,000 2,338,385 Springleaf Mortgage Loan Trust Series 2012-2A, Class A (P) (S) 2.220 10-25-57 658,824 665,413 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.908 03-25-44 1,097,724 1,076,535 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 555,000 610,820 Series 2012-C1, Class C (P) (S) 5.720 05-10-45 370,000 407,572 WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.350 11-25-34 15,658,904 693,572 Series 2005-AR1, Class X IO 1.460 01-25-45 24,826,010 1,201,013 Series 2005-AR2, Class X IO 1.555 01-25-45 17,384,153 981,247 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 2.616 04-25-35 970,053 944,085 U.S. Government Agency 11.4% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 4,852,700 703,982 Series 290, Class IO 3.500 11-01-32 4,920,000 990,150 Series 3581, Class IO 6.000 10-15-39 737,028 116,986 Series 3623, Class LI IO 4.500 01-15-25 709,245 55,717 Series 3630, Class BI IO 4.000 05-15-27 356,307 8,630 Series 3699, Class MI IO 4.500 01-15-38 2,502,982 259,916 Series 3747, Class HI IO 4.500 07-15-37 5,584,428 415,874 Series 3794, Class PI IO 4.500 02-15-38 1,268,563 132,167 Series 3830, Class NI IO 4.500 01-15-36 5,551,429 629,199 Series 3833, Class LI IO 2.121 10-15-40 6,378,046 459,331 Series 3908, Class PA 4.000 06-15-39 963,090 1,032,620 Series 4027, Class TA 3.500 07-15-41 2,290,874 2,434,590 Series 4030, Class BI IO 5.000 01-15-42 1,047,507 193,726 Series 4060, Class HC 3.000 03-15-41 1,745,700 1,826,739 Series 4065, Class QA 3.000 08-15-41 1,239,204 1,295,354 Series 4074, Class PA 3.000 05-15-41 3,938,494 4,149,452 Series 4077, Class IK IO 5.000 07-15-42 1,433,906 409,929 Series 4088, Class CA 3.000 03-15-42 4,464,634 4,716,176 Series K017, Class X1 IO 1.605 12-25-21 3,902,627 393,436 Series K022, Class X1 IO 1.309 07-25-22 8,255,000 803,765 Series K706, Class X1 IO 1.733 10-25-18 9,934,052 806,665 Series K707, Class X1 IO 1.695 12-25-18 3,367,666 270,663 Series K708, Class X1 IO 1.644 01-25-19 8,034,550 642,595 Series K709, Class X1 IO 1.678 03-25-19 4,759,291 392,118 Series K710, Class X1 IO 1.915 05-25-19 3,605,802 349,294 Series K711, Class X1 IO 1.712 07-25-19 11,320,000 1,074,516 Federal National Mortgage Association Series 1993-225, Class TK 6.500 12-25-23 2,303,596 2,544,126 Series 2009-109, Class IW IO 4.500 04-25-38 1,006,973 81,147 Series 2009-47, Class EI IO 5.000 08-25-19 996,977 87,268 Series 2009-50, Class GI IO 5.000 05-25-39 1,885,630 205,328 Series 2009-78, Class IB IO 5.000 06-25-39 2,388,467 239,529 Series 2010-14, Class AI IO 4.000 08-25-27 982,104 24,378 Series 2010-25, Class NI IO 5.000 03-25-25 3,551,928 320,292 Series 2010-3, Class LI IO 5.000 02-25-25 9,469,111 836,558 See notes to financial statements Semiannual report | Government Income Fund 13 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association (continued) Series 2010-36, Class BI IO 4.000 03-25-28 $1,064,897 $31,720 Series 2010-68, Class CI IO 5.000 11-25-38 1,602,319 190,585 Series 2011-146, Class MA 3.500 08-25-41 1,705,680 1,840,541 Series 2012-110, Class MA 3.000 07-25-41 1,849,743 1,985,625 Series 2012-118, Class IB IO 3.500 11-25-42 2,051,554 539,976 Series 2012-120, Class PA 3.500 10-25-42 1,276,863 1,374,037 Series 2012-137, Class WI IO 3.500 11-01-42 2,910,000 585,638 Series 2012-19, Class JA 3.500 03-25-41 2,667,523 2,885,803 Series 2012-21, Class IQ IO 4.500 09-25-41 2,181,361 437,629 Series 2012-98, Class JP 3.500 03-25-42 1,680,720 1,805,351 Series 398, Class C3 IO 4.500 05-25-39 1,169,356 87,702 Series 401, Class C2 IO 4.500 06-25-39 848,188 63,614 Series 402, Class 3 IO 4.000 11-25-39 1,260,707 125,262 Series 402, Class 4 IO 4.000 10-25-39 2,081,604 246,338 Series 402, Class 7 IO 4.500 11-25-39 1,818,056 209,076 Series 407, Class 15 IO 5.000 01-25-40 1,496,278 224,360 Series 407, Class 16 IO 5.000 01-25-40 314,785 35,481 Series 407, Class 17 IO 5.000 01-25-40 295,819 35,321 Series 407, Class 21 IO 5.000 01-25-39 1,094,214 109,421 Series 407, Class 7 IO 5.000 03-25-41 1,205,335 203,963 Series 407, Class 8 IO 5.000 03-25-41 586,411 88,602 Series 407, Class C6 IO 5.500 01-25-40 2,456,012 450,025 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 1,857,229 100,585 Series 2012-114, Class IO 1.025 01-16-53 2,816,742 271,311 Asset Backed Securities 3.6% (Cost $12,625,387) Asset Backed Securities 3.6% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.568 09-25-34 571,531 537,377 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.678 05-25-35 645,000 551,397 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.628 03-25-35 665,958 595,238 Asset Backed Securities Corp. Home Equity Series 2006-HE1, Class A3 (P) 0.408 01-25-36 825,536 737,156 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.559 02-28-41 486,647 480,264 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P) (S) 0.448 07-25-36 1,080,013 946,458 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.658 05-25-35 539,057 514,919 Series 2006-NC4, Class A5 (P) 0.268 10-25-36 240,424 175,543 Citicorp Residential Mortgage Securities, Inc. Series 2007-2, Class A6 6.265 06-25-37 497,838 493,537 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.388 06-25-36 987,050 952,358 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.668 11-25-35 805,000 689,780 Home Equity Asset Trust Series 2003-1, Class M1 (P) 1.708 06-25-33 1,497,707 1,351,841 Series 2005-5, Class M1 (P) 0.688 11-25-35 645,000 618,307 Series 2005-6, Class M1 (P) 0.678 12-25-35 460,000 449,771 14 Government Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities (continued) New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.658 03-25-35 $547,000 $492,921 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.288 03-25-35 1,155,000 1,113,233 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.838 02-25-35 1,170,000 1,153,367 Series 2005-WCH1, Class M2 (P) 0.728 01-25-36 1,084,090 1,061,580 People’s Choice Home Loan Securities Trust Series 2005-1, Class M3 (P) 1.078 01-25-35 660,000 645,530 Short-Term Investments 3.0% (Cost $11,406,000) Repurchase Agreement 3.0% Repurchase Agreement with State Street Corp. dated 11-30-12 at 0.010% to be repurchased at $11,406,0010 on 12-3-12, collateralized by $11,370,000 U.S. Treasury Notes, 1.000% due 8-31-16 (valued at $11,634,864, including interest) 11,406,000 11,406,000 Total investments (Cost $360,342,952) † 99.4% Other assets and liabilities, net 0.6% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. (D) Principal amount of security is adjusted for inflation. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 11-30-12, the aggregate cost of investment securities for federal income tax purposes was $360,831,190. Net unrealized appreciation aggregated $12,415,540, of which $16,372,191 related to appreciated investment securities and $3,956,651 related to depreciated investment securities. See notes to financial statements Semiannual report | Government Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $360,342,952) $373,246,730 Cash 115 Receivable for fund sharessold 628,676 Interestreceivable 3,384,654 Receivable due fromadviser 1,241 Other receivables and prepaidexpenses 78,614 Totalassets Liabilities Payable for delayed delivery securitiespurchased 806,767 Payable for fund sharesrepurchased 807,744 Distributionspayable 109,941 Payable toaffiliates Accounting and legal servicesfees 16,322 Transfer agentfees 54,369 Distribution and servicefees 30,606 Trustees’fees 48,692 Other liabilities and accruedexpenses 80,385 Totalliabilities Netassets Paid-incapital $374,248,133 Accumulated distributions in excess of net investmentincome (1,582,423) Accumulated net realized gain (loss) oninvestments (10,184,284) Net unrealized appreciation (depreciation) oninvestments 12,903,778 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($325,678,689 ÷ 32,519,884shares) $10.01 Class B ($12,405,656 ÷ 1,239,099shares) 1 $10.01 Class C ($37,300,859 ÷ 3,724,270shares) 1 $10.02 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.48 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 Government Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $5,242,514 Total investmentincome Expenses Investment managementfees 1,103,662 Distribution and servicefees 652,534 Accounting and legal servicesfees 42,956 Transfer agentfees 341,892 Trustees’fees 11,462 State registrationfees 29,796 Printing andpostage 20,205 Professionalfees 31,127 Custodianfees 26,147 Registration and filingfees 9,375 Other 10,669 Totalexpenses Less expensereductions (244,002) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 3,764,141 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 921,903 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Government Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-12 ended (Unaudited) 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $3,206,691 $6,948,767 Net realizedgain 3,764,141 9,738,775 Change in net unrealized appreciation(depreciation) 921,903 2,564,931 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,433,582) (9,116,686) ClassB (119,053) (254,791) ClassC (351,611) (694,098) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 367,375,395 346,485,597 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome 18 Government Income Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.09 0.20 0.23 0.30 0.33 0.41 Net realized and unrealized gain oninvestments 0.13 0.33 0.26 0.34 0.13 0.23 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.28) (0.30) (0.34) (0.36) (0.42) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $326 $320 $309 $327 $337 $322 Ratios (as a percentage of average net assets): Expenses beforereductions 1.12 6 1.15 1.12 1.13 1.21 7 1.10 Expenses net of feewaivers 0.98 6 1.06 1.07 1.09 1.16 7 1.04 Expenses net of fee waivers andcredits 0.98 6 1.06 1.07 1.08 1.16 7 1.04 Net investmentincome 1.83 6 2.02 2.41 3.22 3.70 4.53 Portfolio turnover (%) 38 95 83 91 157 154 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Government Income Fund 19 CLASS B SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.05 0.12 0.16 0.23 0.26 0.34 Net realized and unrealized gain oninvestments 0.13 0.34 0.26 0.35 0.12 0.23 Total from investmentoperations Lessdistributions From net investmentincome (0.10) (0.21) (0.23) (0.27) (0.29) (0.35) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $12 $12 $11 $15 $21 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 6 1.90 1.87 1.88 1.97 7 1.86 Expenses net of feewaivers 1.81 6 1.84 1.82 1.84 1.92 7 1.80 Expenses net of fee waivers andcredits 1.81 6 1.84 1.82 1.83 1.92 7 1.79 Net investmentincome 1.00 6 1.23 1.65 2.48 2.90 3.79 Portfolio turnover (%) 38 95 83 91 157 154 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.05 0.12 0.16 0.23 0.25 0.34 Net realized and unrealized gain oninvestments 0.13 0.35 0.26 0.35 0.13 0.24 Total from investmentoperations Lessdistributions From net investmentincome (0.10) (0.21) (0.23) (0.27) (0.29) (0.35) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $37 $35 $26 $34 $36 $10 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 6 1.90 1.87 1.87 2.00 7 1.85 Expenses net of feewaivers 1.81 6 1.84 1.82 1.84 1.93 7 1.79 Expenses net of fee waivers andcredits 1.81 6 1.84 1.82 1.83 1.93 7 1.79 Net investmentincome 1.00 6 1.24 1.65 2.46 2.79 3.75 Portfolio turnover (%) 38 95 83 91 157 154 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 Government Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Government Income Fund (the Fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital. Maintaining a stable share price is a secondary goal. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where reliable market quotations are not available, are valued at fair value as determined in good faith by the Fund’s Pricing Committee following procedures established by the Board of Trustees, which include price verification procedures. The frequency with which these fair valuation procedures are used cannot be predicted. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. Semiannual report | Government Income Fund 21 The following is a summary of the values by input classification of the Fund’s investments as of November 30, 2012, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 11-30-12 QUOTED PRICE OBSERVABLE INPUTS INPUTS U.S. Government & Agency Obligations — $268,887,022 — Corporate Bonds — 2,447,766 — Collateralized Mortgage Obligations — 75,955,215 $990,150 Asset Backed Securities — 13,560,577 — Short-Term Investments — 11,406,000 — Total Investments in Securities — Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Stripped securities. Stripped mortgage-backed securities are financial instruments structured to separate principal and interest cash flows so that one class receives only principal payments from the underlying mortgage assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped mortgage-backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. 22 Government Income Fund | Semiannual report In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2012 were $853. For the six months ended November 30, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Fund has a capital loss carryforward of $12,960,159 available to offset future net realized capital gains as of May 31, 2012. The following table details the capital loss carryforward available as of May 31, 2012: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 2014 2015 2018 $6,465,024 $6,462,038 $33,097 As of May 31, 2012, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Semiannual report | Government Income Fund 23 Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to amortization and accretion on debt securities and straddle loss deferrals. New accounting pronouncement. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (ASU 2011-11), Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. ASU 2011-11 may result in additional disclosure relating to the presentation of derivatives and certain other financial instruments. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust including the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management contract with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.625% of the first $300,000,000 of the Fund’s average daily net assets, (b) 0.450% of the next $700,000,000 and (c) 0.430% of the Fund’s average daily net assets in excess of $1,000,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The Adviser has contractually agreed to limit the maximum annual management fee to 0.53% of the Fund’s average daily net assets. The current expense limitation agreement expires on September 30, 2013, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at the time. For the six months ended November 30, 2012, the expense reductions amounted to the following: CLASS EXPENSE REDUCTIONS Class A $98,732 Class B 3,811 Class C 11,264 Total 24 Government Income Fund | Semiannual report The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse or pay operating expenses of the Fund to the extent necessary to maintain the Fund’s total operating expenses at 0.98% for Class A shares, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses. The fee waivers and/or expense reimbursements will expire on September 30, 2013 for Class A shares, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at the time. Prior to October 1, 2012, the fee waivers and/or reimbursements were such that the above expenses would not exceed 1.84% for Class B and Class C shares and the fee waivers and/or reimbursements for Class A shares were unchanged. These expense reductions amounted to $130,195, $0 and $0 for Class A, Class B and Class C shares, respectively, for the six months ended November 30, 2012. The investment management fees incurred for the six months ended November 30, 2012 were equivalent to a net annual effective rate of 0.46% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense was incurred. These accounting and legal services fees incurred for the six months ended November 30, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund pays the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $201,954 for the six months ended November 30, 2012. Of this amount, $2,524 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $179,336 was paid as sales commissions to broker-dealers and $20,094 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2012, CDSCs received by the Distributor amounted to $19,679 and $3,745 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) Semiannual report | Government Income Fund 25 of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $405,039 $296,585 Class B 62,577 11,458 Class C 184,918 33,849 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. Under the John Hancock Group of Funds Deferred Compensation Plan (the Plan) which was terminated in November 2012, these Trustees could have elected, for tax purposes, to defer receipt of this compensation. Any deferred amounts were invested in various John Hancock funds. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Plan assets will be liquidated in accordance with the Plan documents. Note 5 — Fund share transactions Transactions in Fund shares for the six months ended November 30, 2012 and for the year ended May 31, 2012 were as follows: Six months ended 11-30-12 Year ended 5-31-12 Shares Amount Shares Amount Class A shares Sold 2,968,893 $29,681,136 5,920,729 $58,073,336 Distributions reinvested 386,577 3,867,126 783,970 7,689,044 Repurchased (3,075,773) (30,746,210) (6,431,039) (63,014,742) Net increase Class B shares Sold 158,100 $1,579,033 536,036 $5,267,500 Distributions reinvested 8,804 88,037 18,404 180,486 Repurchased (172,285) (1,721,650) (455,884) (4,469,519) Net increase (decrease) Class C shares Sold 861,678 $8,600,005 2,260,708 $22,173,452 Distributions reinvested 24,809 248,248 44,948 441,056 Repurchased (657,756) (6,574,405) (1,493,153) (14,637,713) Net increase Net increase 26 Government Income Fund | Semiannual report Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, aggregated $109,744,487 and $102,715,145, respectively, for the six months ended November 30, 2012. Purchases and sales of U.S. Treasury obligations aggregated $32,056,980 and $35,896,851, respectively, for the six months ended November 30, 2012. Semiannual report | Government Income Fund 27 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement The Board of Trustees (the Board, the members of which are referred to as Trustees) of John Hancock Government Income Fund (the Fund), a series of John Hancock Bond Trust (the Trust), met in-person on May 6–8 and June 3–5, 2012 to consider the approval of the Fund’s investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser), the Fund’s investment adviser. The Board also considered the approval of the investment subadvisory agreement (the Subadvisory Agreement) among the Adviser, Manulife Asset Management (US) LLC (the Subadviser), and the Trust on behalf of the Fund. The Advisory Agreement and the Subadvisory Agreement are referred to as the Agreements. Activities and composition of the Board On June 3–5, 2012, the Board consisted of nine individuals, seven of whom were Independent Trustees. Independent Trustees are generally those individuals who are not employed by or have any significant business or professional relationship with the Adviser or the Subadviser. The Trustees are responsible for the oversight of operations of the Fund and perform various duties required of directors of investment companies by the Investment Company Act of 1940, as amended (the 1940 Act). The Independent Trustees have independent legal counsel to assist them in connection with their duties. The Board has appointed an Independent Trustee as Chairman. On June 3–5, 2012, the Board had four standing committees that were composed entirely of Independent Trustees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; and the Contracts & Operations Committee. Additionally, on June 3–5, 2012, Investment Performance Committee A was a standing committee of the Board composed of Independent Trustees and one Trustee who is affiliated with the Adviser. Investment Performance Committee A was responsible for overseeing and monitoring matters relating to the investment performance of the Fund. The Board also designated an Independent Trustee as Vice Chairman to serve in the absence of the Chairman. The Board also designates working groups or ad hoc committees as it deems appropriate. The approval process Under the 1940 Act, the Board is required to consider the continuation of the Agreements each year. Throughout the year, the Board, acting directly and through its committees, regularly reviews and assesses the quality of the services that the Fund receives under these Agreements. The Board reviews reports of the Adviser at least quarterly, which include Fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. The Board considers at each of its meetings factors that are relevant to its annual consideration of the renewal of the Agreements, including the services and support provided by the Adviser and Subadviser to the Fund and its shareholders. Prior to the May 6–8, 2012 meeting, the Board requested and received materials specifically relating to the Agreements. The materials provided in connection with the May meeting included information compiled and prepared by Lipper, a Thomson Reuters company (Lipper), on Fund fees and expenses, and the investment performance of the Fund. This Fund information is assembled in a format that permits comparison with similar information from a Category and a subset of the Category referred to as the Expense Group, each as determined by Lipper, and with the Fund’s benchmark index. The Category includes all funds that invest similarly to the way the Fund invests. The Expense Group represents funds of similar size, excluding passively managed funds and funds-of-funds. The Fund’s benchmark index is an unmanaged index of securities that is provided as a basis for comparison with the Fund’s performance. Other material provided for the Fund review included (a) information on the profitability of the Agreements to the Adviser and a discussion of any additional benefits to the Adviser or Subadviser or their affiliates that result from being the Adviser or Subadviser to the Fund; (b) a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients, such as 28 Government Income Fund | Semiannual report institutional clients and other investment companies, having similar investment mandates, as well as the performance of those other clients and a comparison of the services provided to those other clients and the services provided to the Fund; (c) the impact of economies of scale; (d) a summary of aggregate amounts paid by the Fund to the Adviser; and (e) sales and redemption data regarding the Fund’s shares. At an in-person meeting held on May 6–8, 2012, the Board reviewed materials relevant to its consideration of the Agreements. As a result of the discussions that occurred during the May 6–8, 2012 meeting, the Board asked the Adviser for additional information on certain matters. The Adviser provided the additional information and the Board also considered this information as part of its consideration of the Agreements. At an in-person meeting held on June 3–5, 2012, the Board, including the Independent Trustees, formally considered the continuation of the Advisory Agreement and the Subadvisory Agreement, each for an additional one-year term. The Board considered what it believed were key relevant factors that are described under separate headings presented below. The Board also considered other matters important to the approval process, such as payments made to and by the Adviser or its affiliates relating to the distribution of Fund shares and other services. The Board reviewed services related to the valuation and pricing of Fund portfolio holdings. Other important matters considered by the Board were the direct and indirect benefits to the Adviser, the Subadviser and their affiliates from their relationship with the Fund and advice from independent legal counsel with respect to the review process and materials submitted for the Board’s review. Nature, extent and quality of services The Board reviewed the nature, extent and quality of services provided by the Adviser and the Subadviser, including the investment advisory services and the resulting performance of the Fund. The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. It considered the background and experience of senior management and investment professionals responsible for managing the Fund. The Board considered the investment philosophy, research and investment decision-making processes of the Subadviser responsible for the daily investment activities of the Fund, including, among other things, portfolio trading capabilities, use of technology, commitment to compliance and approach to training and retaining portfolio managers and other research, advisory and management personnel. The Board considered the Subadviser’s history and experience providing investment services to the Fund. The Board considered the Adviser’s investment manager analytical capabilities, market and economic knowledge and execution of its Subadviser oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs, record of compliance with applicable laws and regulations, with the Fund’s investment policies and restrictions and with the applicable Code of Ethics, and the responsibilities of the Adviser’s and Subadviser’s compliance departments. In addition to advisory services, the Board considered the quality of the administrative and non-investment advisory services provided to the Fund by the Adviser under a separate agreement. The Board noted that the Adviser and its affiliates provide the Fund with certain administrative, transfer agency, shareholder and other services (in addition to any such services provided to the Fund by third parties) and officers and other personnel as are necessary for the operations of the Fund. The Board reviewed the structure and duties of the Adviser’s administration, accounting, legal and compliance departments and its affiliate’s transfer agency operations and considered the Semiannual report | Government Income Fund 29 Adviser’s and its affiliates’ policies and procedures for assuring compliance with applicable laws and regulations. The Board also received information about the nature, extent and quality of services provided by and fee rates charged by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board reviewed a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients having similar investment mandates, the services provided to those other clients as compared to the services provided to the Fund, the performance of those other clients as compared to the performance by the Fund and other factors relating to those other clients. The Board considered the significant differences between the Adviser’s and Subadviser’s services to the Fund and the services they provide to other clients. For other clients that are not mutual funds, the differences in services relate to the greater share purchase and redemption activity in a mutual fund, the generally higher turnover of mutual fund portfolio holdings, the more burdensome regulatory and legal obligations of mutual funds and the higher marketing costs for mutual funds. When compared to all clients including mutual funds, the Adviser has greater oversight and supervisory responsibility for the Fund and undertakes greater entrepreneurial risk as the sponsor of the Fund. Fund performance The Board was provided with reports, independently prepared by Lipper, which included a comprehensive analysis of the Fund’s performance. The Board also examined materials discussing Fund performance and the Fund’s investment objective, strategies and outlook. The Board also reviewed a narrative and statistical analysis of the Lipper data that was prepared by the Adviser, which analyzed various factors that may affect the Lipper rankings. The Board reviewed information regarding the investment performance of the Fund as compared to its Lipper Category as well as its benchmark index (see chart below). The Board was provided with a description of the methodology used by Lipper to select the funds in the Category. The Board also considered updated performance information provided by the Adviser at its May and June 2012 meetings. The Board regularly reviews the performance of the Fund throughout the year and attaches more importance to performance over relatively longer periods of time, typically three to five years. Set forth below is the performance of the Fund over certain time periods ended December 31, 2011 and that of its Category average and benchmark index over the same periods: 1 YEAR 3 YEAR 5 YEAR 10 YEAR Government Income Fund Class A Shares 6.22% 5.60% 5.76% 4.80% General U.S. Government Category Average 8.44% 5.52% 5.80% 4.88% Barclay US Gvt TR Index 9.02% 4.01% 6.56% 5.59% The Board noted that the Fund generally performed in-line with its Category’s average performance over all periods shown, other than the one-year period over which it underperformed its Category average performance. The Board also noted that the Fund had underperformed its benchmark index’s performance over all periods, except for the three-year period over which it outperformed. The Board was advised that the Fund’s recent underperformance versus the benchmark relates to the differing amounts of U.S. Treasury securities between the two. Expenses and fees The Board, including the Independent Trustees, reviewed the Fund’s contractual advisory fee rate payable by the Fund to the Adviser as compared with the other funds in its Expense Group. The Board also received information about the investment subadvisory fee rate payable by the Adviser to the Subadviser for investment subadvisory services. The Board considered the services provided and the fees charged by the Adviser and the Subadviser to other clients with similar investment mandates, including other registered investment companies, institutional investors and separate accounts. 30 Government Income Fund | Semiannual report In addition, the Board considered the cost of the services provided to the Fund by the Adviser. The Board received and considered expense information regarding the Fund’s various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, administration fees and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Expense Group median. The Board also considered expense information regarding the Fund’s total operating expense ratio (Gross Expense Ratio) and, if different, the Fund’s total operating expense ratio after taking into account any fee waiver or expense waiver agreement by the Adviser (Net Expense Ratio). The Board considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Expense Group median. The Board noted that the Fund’s advisory fee ratio was ten basis points above the Expense Group median advisory fee ratio. The Board noted the following information about the Fund’s Gross and Net Expense Ratios for Class A shares contained in the Fund’s 2011 financial statements in relation with the Fund’s Expense Group median provided by Lipper in April 2012: FUND — CLASS A SHARES EXPENSE GROUP MEDIAN Advisory Fee Ratio 0.60% 0.50% Gross Expense Ratio 1.14% 1.05% Net Expense Ratio 1.09% 0.99% The Board viewed favorably the Adviser’s agreement to waive its advisory fees above 0.53% until September 30, 2013 and to waive all or a portion of its advisory fees and to reimburse or pay operating expenses to the extent necessary to maintain the Fund’s Net Expense Ratio at 0.98% for Class A shares, excluding certain expenses such as taxes, brokerage commissions, interest, litigation and extraordinary expenses, until September 30, 2013. The Board favorably considered the impact of this agreement towards lowering the Fund’s Gross Expense Ratio. The Board received and reviewed statements relating to the Adviser’s financial condition and was also provided with a profitability analysis that detailed the revenues earned and the expenses incurred by the Adviser for services under the Advisory Agreement, as well as from other relationships between the Fund and the Adviser and its affiliates. The Board reviewed the Adviser’s profitability with respect to the Fund and other funds the Board currently oversees for the year ended December 31, 2011 compared to available aggregate profitability data provided for the year ended December 31, 2010. The Board reviewed the Adviser’s profitability with respect to other fund complexes managed by the Adviser and/or its affiliates. The Board reviewed the Adviser’s assumptions and methodology of allocating expenses in the profitability analysis, noting the inherent limitations in allocating costs among various advisory products. The Board also considered a comparison of the Adviser’s profitability to that of a limited number of other investment advisers whose profitability information is publicly available. The Board recognized that profitability may be affected by numerous factors including, among other things, fee waivers and expense reimbursements by the Adviser, the types of funds managed, expense allocations and business mix, and therefore comparability of profitability is limited. The Board considered limited profitability information with respect to the Subadviser, which is affiliated with the Adviser. In addition, as noted above, the Board considered basic assumptions and methodology for allocating expenses in the Subadviser’s profitability analysis. Economies of scale The Board, including the Independent Trustees, considered the extent to which economies of scale might be realized as the assets of the Fund increase. Possible changes in the advisory fee rate or structure in order to enable the Fund to participate in these economies of scale ( e.g. , through the use of breakpoints in the advisory fee at higher asset levels) are periodically discussed. The Board Semiannual report | Government Income Fund 31 also considered the Adviser’s overall operations and its ongoing investment in its business in order to expand the scale of, and improve the quality of, its operations that benefit the Fund. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Board’s understanding that most of the Adviser’s costs are not specific to individual funds, but rather are incurred across a variety of products and services. To ensure that any economies are reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the contractual advisory fee rate. Other benefits to the Adviser and the Subadviser The Board understands that the Adviser, the Subadviser or their affiliates may derive other ancillary benefits from their relationship with the Fund, both tangible and intangible, such as their ability to leverage investment professionals who manage other portfolios, an increase in their profile in the investment advisory community and the engagement of their affiliates and/or significant shareholders as service providers to the Fund, including for administrative, transfer agency and distribution services. The Board believes that certain of these benefits are difficult to quantify. The Board also was informed that the Subadviser may use third-party research obtained by soft dollars generated by certain mutual fund transactions to assist itself in managing all or a number of its other client accounts. Board determination The Board unanimously approved the continuation of the Advisory Agreement and the Subadvisory Agreement each for an additional one-year term. Based upon its evaluation of relevant factors in their totality, the Board was satisfied that the terms of the Agreements, including the advisory and subadvisory fee rates, were fair and reasonable and in the best interest of the Fund and its shareholders. In arriving at its decision to approve the Agreements, the Board did not identify any single factor or any group of factors as all-important or controlling, but considered all factors together. Different Trustees may have attributed different weights to the various factors considered. The Independent Trustees were also assisted by independent legal counsel in making this determination. The Trustees’ conclusions may be based in part on their consideration of these arrangements in prior years and on their ongoing regular review of Fund performance and operations throughout the year. 32 Government Income Fund | Semiannual report Special Shareholder Meeting On November 15, 2012, a Special Meeting of the Shareholders of John Hancock Bond Trust and each of its series, including John Hancock Government Income Fund, was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting on the following proposal: Proposal: Election of thirteen (13) Trustees as members of the Board of Trustees of John Hancock Bond Trust. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Independent Trustees Charles L. Bardelis 176,204,064.52 4,001,999.19 Peter S. Burgess 176,123,128.76 4,082,934.95 William H. Cunningham 176,001,211.17 4,204,852.54 Grace K. Fey 176,224,633.54 3,981,430.17 Theron S. Hoffman 176,305,574.38 3,900,489.33 Deborah C. Jackson 176,350,388.61 3,855,675.11 Hassell H. McClellan 176,031,994.08 4,174,069.63 James M. Oates 176,057,074.21 4,148,989.51 Steven R. Pruchansky 176,233,916.63 3,972,147.08 Gregory A. Russo 176,165,585.33 4,040,478.39 Non-Independent Trustees James R. Boyle 176,333,771.19 3,872,292.52 Craig Bromley 176,333,378.72 3,872,684.99 Warren A. Thomson 176,230,496.88 3,975,566.83 Semiannual report | Government Income Fund 33 More information Trustees Investment adviser James M. Oates, Chairman John Hancock Advisers, LLC Charles L. Bardelis * James R. Boyle † Subadviser Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Steven R. Pruchansky, Vice Chairman State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 34 Government Income Fund | Semiannual report 1-800-225-5291 1-800-554-6713 (TDD) 1-800-338-8080 EASI-Line www. jhfunds. com This report is for the information of the shareholders of John Hancock Government Income Fund. 56SA 11/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 1/13 A look at performance Total returns for the period ended November 30, 2012 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-12 Class A 17.16 1.27 7.79 5.46 17.16 6.52 111.65 6.14 Class B 16.80 1.18 7.70 4.98 16.80 6.06 109.93 5.68 Class C 21.19 1.45 7.48 8.99 21.19 7.45 105.69 5.67 Class I 23.52 2.55 8.66 10.91 23.52 13.41 129.35 6.73 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.07 1.82 1.82 0.72 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 High Yield Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 11-30-02 $20,993 $20,993 $26,838 Class C 3 11-30-02 20,569 20,569 26,838 Class I 2 11-30-02 22,935 22,935 26,838 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Bank of America Merrill Lynch US High Yield Master II Index is an unmanaged index consisting of U.S. dollar-denominated public corporate issues with par amounts greater than $100 million that are rated below investment grade. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 The inception date for Class I shares is 8-27-07. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. 2 For certain types of investors as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Semiannual report | High Yield Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,103.90 $5.54 Class B 1,000.00 1,099.80 9.53 Class C 1,000.00 1,099.90 9.53 Class I 1,000.00 1,109.10 3.86 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2012 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 High Yield Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2012 with the same investment held until November 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-12 on11-30-12 period ended 11-30-12 1 Class A $1,000.00 $1,019.80 $5.32 Class B 1,000.00 1,016.00 9.15 Class C 1,000.00 1,016.00 9.15 Class I 1,000.00 1,021.40 3.70 Remember, these examples do not include any transaction costs therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.05%, 1.81%, 1.81% and 0.73% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | High Yield Fund 9 Portfolio summary Top 10 Issuers (32.5% of Net Assets on 11-30-12) Greektown Superholdings, Inc. 5.8% XM Satellite Radio, Inc. 2.8% Canadian Satellite Radio Holdings, Inc. 4.4% Intelsat Luxembourg SA 2.5% Mohegan Tribal Gaming Authority 4.1% iStar Financial, Inc. 2.2% Continental Airlines Finance Trust II 3.3% Beazer Homes USA, Inc. 2.2% Clear Channel Communications, Inc. 3.1% Bank of America Corp. 2.1% Quality Composition U.S. Government & Agency 0.5% AAA 0.6% BBB 0.5% BB 4.8% B 29.3% CCC & Below 34.5% Not Rated 3.1% Equity 5.1% Preferred Securities 14.4% Short-Term Investments & Other 7.2% 1 As a percentage of net assets on 11-30-12. 2 Cash and cash equivalents not included. 3 The major risk factors inthis Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, anincrease inthe Fund’s average maturity will make itmore sensitive tointerest-rate risk. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. The Fund may not be appropriate for all investors. Stocks and other equities have generally outperformed other asset classes over the long term, but may fluctuate more dramatically over the short term. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-12 and do not reflect subsequent downgrades or upgrades, if any. 10 High Yield Fund | Semiannual report Fund’s investments As of 11-30-12 (unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 61.4% (Cost $400,255,734) Consumer Discretionary 23.6% Auto Components 2.0% American Axle & Manufacturing, Inc. 6.625 10-15-22 640,000 649,600 Exide Technologies 8.625 02-01-18 9,246,000 7,489,260 The Goodyear Tire & Rubber Company 7.000 05-15-22 880,000 939,400 Tower Automotive Holdings USA LLC (S) 10.625 09-01-17 1,420,000 1,547,800 TRW Automotive, Inc. (S) 7.250 03-15-17 509,000 577,715 Visteon Corp. 6.750 04-15-19 1,136,000 1,198,480 Automobiles 0.5% Chrysler Group LLC 8.250 06-15-21 3,000,000 3,303,750 Hotels, Restaurants & Leisure 9.7% AMG Management (H) — 11-01-15 5,787,367 2,662,189 CCM Merger, Inc. (S) 9.125 05-01-19 3,225,000 3,225,000 Fontainebleau Las Vegas Holdings LLC (H)(S) 10.250 06-15-15 22,920,000 14,325 Greektown Superholdings, Inc. (V) 13.000 07-01-15 7,688,000 8,226,160 Grupo Posadas SAB De CV (S) 7.875 11-30-17 1,675,000 1,729,549 Indianapolis Downs LLC & Capital Corp. (H)(S) 15.500 11-01-13 726,488 30,876 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 11,391,000 10,821,450 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11-15-15 41,605,000 3,328,400 Mohegan Tribal Gaming Authority (S) 10.500 12-15-16 16,580,000 15,668,100 Mohegan Tribal Gaming Authority (S) 11.000 09-15-18 12,920,000 9,560,800 MTR Gaming Group, Inc. 11.500 08-01-19 1,445,000 1,517,250 Waterford Gaming LLC (S) 8.625 09-15-14 1,404,654 773,732 Wok Acquisition Corp. (S) 10.250 06-30-20 2,060,000 2,168,150 Household Durables 3.0% Beazer Homes USA, Inc. 9.125 06-15-18 3,520,000 3,625,600 Beazer Homes USA, Inc. 9.125 05-15-19 7,285,000 7,539,975 K Hovnanian Enterprises, Inc. 7.500 05-15-16 1,430,000 1,376,375 Meritage Homes Corp. 7.000 04-01-22 2,265,000 2,457,525 Standard Pacific Corp. 8.375 01-15-21 3,100,000 3,549,500 Media 5.9% Canadian Satellite Radio Holdings, Inc. (CAD) (D) 8.000 09-10-14 9,855,000 9,920,974 Canadian Satellite Radio Holdings, Inc. (CAD) (D) 9.750 06-21-18 8,710,000 9,712,632 Clear Channel Communications, Inc., PIK 11.000 08-01-16 14,084,012 10,210,909 DISH DBS Corp. 7.875 09-01-19 1,400,000 1,655,500 See notes to financial statements Semiannual report | High Yield Fund 11 Maturity Rate (%) date Par value^ Value Media (continued) Gray Television, Inc. (S) 7.500 10-01-20 880,000 $880,000 WMG Acquisition Corp. (S) 6.000 01-15-21 1,435,000 1,470,875 WMG Acquisition Corp. 11.500 10-01-18 2,395,000 2,706,350 Specialty Retail 1.5% Jo-Ann Stores Holdings, Inc., PIK (S) 9.750 10-15-19 3,550,000 3,470,125 Petco Holdings Inc., PIK (S) 8.500 10-15-17 1,435,000 1,467,288 Toys R Us, Inc. 10.375 08-15-17 4,260,000 4,361,175 Textiles, Apparel & Luxury Goods 1.0% Burlington Coat Factory Warehouse Corp. 10.000 02-15-19 2,795,000 3,060,525 PVH Corp. 7.375 05-15-20 2,430,000 2,718,563 Consumer Staples 3.2% Food & Staples Retailing 0.8% Rite Aid Corp. 9.250 03-15-20 4,970,000 5,069,400 Food Products 0.4% Simmons Foods, Inc. (S) 10.500 11-01-17 2,910,000 2,538,975 Household Products 1.6% Reynolds Group Issuer, Inc. (S) 5.750 10-15-20 3,175,000 3,246,438 Reynolds Group Issuer, Inc. 9.000 04-15-19 5,000,000 5,150,000 YCC Holdings LLC, PIK 10.250 02-15-16 1,250,000 1,293,750 Tobacco 0.4% Alliance One International, Inc. 10.000 07-15-16 2,240,000 2,321,200 Energy 7.7% Energy Equipment & Services 0.2% Pioneer Energy Services Corp. 9.875 03-15-18 1,115,000 1,206,988 Oil, Gas & Consumable Fuels 7.5% Afren PLC (S) 10.250 04-08-19 2,635,000 3,063,188 Arch Coal, Inc. 7.250 06-15-21 6,648,000 5,949,960 Bill Barrett Corp. 7.000 10-15-22 2,890,000 2,893,613 BreitBurn Energy Partners LP (S) 7.875 04-15-22 990,000 1,017,225 Carrizo Oil & Gas, Inc. 7.500 09-15-20 2,770,000 2,811,550 EP Energy LLC 7.750 09-01-22 2,985,000 3,096,938 EV Energy Partners LP 8.000 04-15-19 1,395,000 1,464,750 Forest Oil Corp. (S) 7.500 09-15-20 1,930,000 1,987,900 Halcon Resources Corp. (S) 8.875 05-15-21 890,000 921,150 Midstates Petroleum Company, Inc. (S) 10.750 10-01-20 552,000 582,360 OGX Austria GmbH (S) 8.375 04-01-22 1,700,000 1,385,500 Paramount Resources, Ltd. (CAD) (D)(S) 7.625 12-04-19 2,995,000 3,015,050 Peabody Energy Corp. 6.250 11-15-21 1,435,000 1,488,813 Penn Virginia Corp. 10.375 06-15-16 2,880,000 3,024,000 Plains Exploration & Production Company 6.875 02-15-23 3,125,000 3,218,750 Quicksilver Resources, Inc. 11.750 01-01-16 2,120,000 2,104,100 Samson Investment Company (S) 9.750 02-15-20 1,495,000 1,580,963 SandRidge Energy, Inc. 7.500 03-15-21 2,786,000 2,904,405 Sidewinder Drilling, Inc. (S) 9.750 11-15-19 2,395,000 2,383,025 W&T Offshore, Inc. (S) 8.500 06-15-19 1,375,000 1,443,750 12 High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Financials 5.8% Capital Markets 0.3% E*trade Financial Corp. 6.375 11-15-19 1,680,000 1,694,700 Commercial Banks 0.9% Regions Bank 6.450 06-26-37 2,425,000 2,528,063 VTB Bank OJSC (9.500% to 12-06-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 2,875,000 2,955,999 Diversified Financial Services 1.2% Citigroup, Inc. (5.950% to 1-30-23, then 3 month LIBOR + 4.069%) (Q) 5.950 01-30-23 3,890,000 3,958,075 iPayment, Inc. 10.250 05-15-18 1,540,000 1,282,050 Legend Acquisition Sub, Inc. (S) 10.750 08-15-20 1,495,000 1,420,250 RBS Capital Trust II (6.425% to 1-3-34, then 3 month LIBOR + 1.942%) (Q) 6.425 01-03-34 1,196,000 1,004,640 Real Estate Investment Trusts 0.2% iStar Financial, Inc. 9.000 06-01-17 1,206,000 1,305,495 Real Estate Management & Development 2.3% Mattamy Group Corp. (S) 6.500 11-15-20 1,655,000 1,655,000 Realogy Corp. 12.000 04-15-17 9,438,092 10,193,139 Realogy Corp. 13.375 04-15-18 2,315,000 2,465,475 Thrifts & Mortgage Finance 0.9% Alfa Bank OJSC Via Alfa Bond Issuance PLC (S) 7.500 09-26-19 2,605,000 2,718,083 Nationstar Mortgage LLC (S) 7.875 10-01-20 1,075,000 1,113,969 Nationstar Mortgage LLC 10.875 04-01-15 1,500,000 1,618,125 Health Care 1.8% Health Care Equipment & Supplies 0.2% Alere, Inc. (S) 7.250 07-01-18 1,120,000 1,122,800 Health Care Providers & Services 1.3% Catalent Pharma Solutions, Inc. (S) 7.875 10-15-18 1,520,000 1,535,200 Catalent Pharma Solutions, Inc. 9.500 04-15-15 847,405 867,531 ExamWorks Group, Inc. 9.000 07-15-19 1,478,000 1,566,680 LifePoint Hospitals, Inc. 6.625 10-01-20 145,000 155,513 National Mentor Holdings, Inc. (S) 12.500 02-15-18 3,520,000 3,608,000 Pharmaceuticals 0.3% Endo Health Solutions, Inc. 7.250 01-15-22 1,863,000 1,988,753 Industrials 2.6% Aerospace & Defense 0.3% Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 1,390,000 1,515,100 Airlines 1.1% Air Canada (S) 9.250 08-01-15 1,730,000 1,799,200 Air Canada (S) 12.000 02-01-16 2,890,000 2,947,800 KLM Royal Dutch Airlines NV (2.125% to 2-12-15, coupon reset every 10 years by company) (CHF) (D)(Q) 2.125 02-12-15 1,680,000 532,988 U.S. Airways 2012-1 Class C Pass Through Trust 9.125 10-01-15 1,500,000 1,560,000 Building Products 0.2% Nortek, Inc. (S) 8.500 04-15-21 1,110,000 1,201,575 See notes to financial statements Semiannual report | High Yield Fund 13 Maturity Rate (%) date Par value^ Value Commercial Services & Supplies 0.1% Clean Harbors, Inc. (S) 5.125 06-01-21 560,000 $572,600 Electrical Equipment 0.1% Graftech International, Ltd. (S) 6.375 11-15-20 560,000 576,800 Machinery 0.4% Navistar International Corp. 8.250 11-01-21 2,565,000 2,449,575 Road & Rail 0.2% Swift Services Holdings, Inc. 10.000 11-15-18 1,265,000 1,391,500 Trading Companies & Distributors 0.2% UR Financing Escrow Corp. (S) 7.375 05-15-20 1,210,000 1,321,925 Information Technology 0.2% Electronic Equipment, Instruments & Components 0.1% CDW LLC 8.000 12-15-18 735,000 808,500 Internet Software & Services 0.1% CyrusOne LP (S) 6.375 11-15-22 375,000 388,125 Materials 10.2% Chemicals 1.8% Ferro Corp. 7.875 08-15-18 4,685,000 4,228,213 Hexion US Finance Corp. 8.875 02-01-18 3,500,000 3,535,000 Hexion US Finance Corp. 9.000 11-15-20 2,550,000 2,263,125 INEOS Group Holdings SA (S) 8.500 02-15-16 1,405,000 1,376,900 Construction Materials 0.4% American Gilsonite Company (S) 11.500 09-01-17 1,790,000 1,852,650 Magnesita Finance, Ltd. (Q)(S) 8.625 04-29-49 515,000 531,626 Containers & Packaging 1.8% ARD Finance SA, PIK (S) 11.125 06-01-18 1,760,000 1,830,400 Berry Plastics Corp. 9.500 05-15-18 3,318,000 3,633,210 Consolidated Container Company LLC (S) 10.125 07-15-20 5,505,000 5,862,825 Metals & Mining 5.5% Edgen Murray Corp. (S) 8.750 11-01-20 4,785,000 4,785,000 FMG Resources August 2006 Pty, Ltd. (S) 6.875 02-01-18 2,630,000 2,590,550 FMG Resources August 2006 Pty, Ltd. (S) 6.875 04-01-22 1,780,000 1,735,500 HudBay Minerals, Inc. (S) 9.500 10-01-20 3,980,000 4,198,900 Inmet Mining Corp. (S) 8.750 06-01-20 1,480,000 1,598,400 New Gold, Inc. (S) 6.250 11-15-22 688,000 703,480 Old Aii, Inc. (S) 7.875 11-01-20 1,195,000 1,180,063 Rain CII Carbon LLC (S) 8.000 12-01-18 12,661,000 12,629,348 Thompson Creek Metals Company, Inc. 7.375 06-01-18 2,285,000 1,753,738 Thompson Creek Metals Company, Inc. 9.750 12-01-17 1,120,000 1,164,800 Walter Energy, Inc. (S) 9.875 12-15-20 1,200,000 1,248,000 Paper & Forest Products 0.7% Sappi Papier Holding GmbH (S) 7.500 06-15-32 2,155,000 1,831,750 Sappi Papier Holding GmbH (S) 7.750 07-15-17 2,153,000 2,303,710 14 High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Telecommunication Services 5.1% Diversified Telecommunication Services 3.9% Cincinnati Bell, Inc. 8.750 03-15-18 4,300,000 4,343,000 Intelsat Luxembourg SA 11.250 02-04-17 14,587,000 15,462,220 Wind Acquisition Finance SA (S) 7.250 02-15-18 2,985,000 2,955,150 Wind Acquisition Holdings Finance SA, PIK (S) 12.250 07-15-17 1,236,356 1,220,902 Wireless Telecommunication Services 1.2% Digicel Group, Ltd. (S) 8.250 09-30-20 2,370,000 2,518,125 Digicel, Ltd. (S) 7.000 02-15-20 4,740,000 5,012,550 Utilities 1.2% Electric Utilities 0.2% Texas Competitive Electric Holdings Company LLC, Series A 10.250 11-01-15 6,280,000 1,130,400 Independent Power Producers & Energy Traders 1.0% NRG Energy, Inc. (S) 6.625 03-15-23 1,600,000 1,656,000 NRG Energy, Inc. 7.625 05-15-19 2,000,000 2,130,000 NRG Energy, Inc. 7.875 05-15-21 2,180,000 2,408,900 Convertible Bonds 3.5% (Cost $15,898,823) Consumer Discretionary 3.0% Household Durables 0.1% M/I Homes, Inc. 3.250 09-15-17 830,000 937,381 Media 2.9% Mood Media Corp. (CAD) (D) 10.000 10-31-15 185,000 185,791 XM Satellite Radio, Inc. (S) 7.000 12-01-14 10,620,000 17,463,263 Consumer Staples 0.2% Tobacco 0.2% Alliance One International, Inc. 5.500 07-15-14 1,045,000 995,363 Financials 0.2% Commercial Banks 0.2% Royal Bank of Scotland Group PLC (6.990% to 10-5-17, then 3 month LIBOR + 2.670%) (S) 6.990 10-29-49 1,588,000 1,460,960 Industrials 0.1% Airlines 0.1% United Continental Holdings, Inc. 6.000 10-15-29 375,000 906,328 Foreign Government Obligations 0.8% (Cost $4,798,907) Argentina 0.2% City of Buenos Aires (S) 9.950 03-01-17 1,665,000 1,390,275 Canada 0.6% Government of Canada (CAD) (D) 3.250 06-01-21 3,000,000 3,418,312 See notes to financial statements Semiannual report | High Yield Fund 15 Maturity Rate (%) date Par value^ Value Term Loans (M) 5.0% (Cost $27,411,376) Consumer Discretionary 2.0% Media 2.0% Clear Channel Communications, Inc. 3.859 01-29-16 11,108,962 8,984,373 The Star Tribune Company 8.000 09-28-14 1,899,465 1,832,983 Univision Communications, Inc. 4.459 03-31-17 1,399,044 1,364,068 Energy 0.5% Oil, Gas & Consumable Fuels 0.5% Boomerang Tube LLC 11.000 10-02-17 2,365,000 2,294,050 Plains Exploration & Production Company (T) TBD 09-13-19 600,000 602,250 Financials 1.4% Capital Markets 0.2% Walter Investment Management Corp. (T) TBD 11-28-17 1,200,000 1,200,756 Diversified Financial Services 0.5% Springleaf Finance Funding Company 5.500 05-10-17 3,000,000 2,958,126 Real Estate Investment Trusts 0.7% iStar Financial, Inc. 5.750 09-28-17 4,544,116 4,542,698 Health Care 0.4% Health Care Equipment & Supplies 0.0% AssuraMed Holding, Inc. 9.250 04-24-20 300,000 301,500 Health Care Providers & Services 0.4% National Mentor Holdings, Inc. 7.000 02-09-17 2,456,297 2,450,156 Materials 0.7% Chemicals 0.3% INEOS US Finance LLC 6.500 05-04-18 1,452,700 1,470,859 Metals & Mining 0.4% FMG Finance PTY, Ltd. 5.250 10-18-17 2,605,000 2,611,513 Collateralized Mortgage Obligations 0.4% (Cost $1,640,594) Commercial & Residential 0.4% Harborview Mortgage Loan Trust Series 2007-3, Class ES IO (P) 0.350 05-19-47 127,246,724 903,452 Series 2007-4, Class ES IO (P) 0.350 07-19-47 149,171,535 1,059,118 Series 2007-6, Class ES IO (S) 0.342 08-19-37 107,016,285 759,816 Asset Backed Securities 1.5% (Cost $8,889,015) ACE Securities Corp. Series 2006-ASP5, Class A2B (P) 0.338 10-25-36 1,070,189 486,008 Series 2006-ASP5, Class A2C (P) 0.388 10-25-36 1,657,612 757,985 Series 2006-ASP5, Class A2D (P) 0.468 10-25-36 2,947,913 1,362,820 Argent Securities, Inc. Series 2006-M2, Class A2C (P) 0.358 09-25-36 9,252,540 3,303,693 16 High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Master Asset Backed Securities Trust Series 2006-HE4, Class A2 (P) 0.318 11-25-36 5,243,906 $2,109,377 Securitized Asset Backed Receivables LLC Series 2006-HE1, Class A2B (P) 0.298 07-25-36 2,808,790 1,178,858 Shares Value Common Stocks 2.7% (Cost $43,285,741) Consumer Discretionary 1.8% Hotels, Restaurants & Leisure 0.4% AMG Management (I) 1,632 0 Greektown Superholdings, Inc. (I)(V) 18,486 983,640 Trump Entertainment Resorts, Inc. (I) 382,151 1,528,604 Media 1.4% Canadian Satellite Radio Holdings, Inc. (I) 1,197,423 7,497,832 Granite Broadcasting Corp. (I) 11,688 58 The Star Tribune Company (I) 43,011 1,268,825 Vertis Holdings, Inc. (I) 357,027 0 Energy 0.1% Oil, Gas & Consumable Fuels 0.1% Pacific Coast Oil Trust 40,200 707,922 Industrials 0.2% Airlines 0.0% Global Aviation Holdings, Inc. (I) 87,000 0 Commercial Services & Supplies 0.2% Kaiser Group Holdings, Inc. (I)(V) 81,949 1,147,286 Machinery 0.0% Glasstech, Inc., Class B (I) 4,430 0 Glasstech, Inc., Class C (I) 10 0 Materials 0.6% Chemicals 0.5% Huntsman Corp. 111,480 1,832,731 LyondellBasell Industries NV, Class A 25,780 1,282,039 Paper & Forest Products 0.1% Resolute Forest Products (I) 14,155 165,755 Shares Value Preferred Securities 14.4% (Cost $96,957,466) Consumer Discretionary 4.5% Auto Components 0.7% Dana Holding Corp., 4.000% (S) 25,000 3,023,438 The Goodyear Tire & Rubber Company, 5.875% 24,824 1,115,591 Automobiles 1.4% General Motors Company, Series B, 4.750% 205,673 8,323,586 See notes to financial statements Semiannual report | High Yield Fund 17 Shares Value Hotels, Restaurants & Leisure 1.9% Greektown Superholdings, Inc., Series A (I)(V) 158,092 $11,754,140 Household Durables 0.3% Beazer Homes USA, Inc., 7.250% 62,786 1,037,853 Beazer Homes USA, Inc., 7.500% 62,786 1,067,990 Media 0.2% Xanadoo Company, Series C (I) 345,350 1,243,260 Energy 0.2% Oil, Gas & Consumable Fuels 0.2% Penn Virginia Corp. (I) 16,565 1,557,110 Financials 5.8% Commercial Banks 1.6% Regions Financial Corp., 6.375% 111,654 2,765,670 Zions Bancorporation, 7.900% 241,326 6,928,456 Diversified Financial Services 2.1% Bank of America Corp., Series L, 7.250% 11,700 13,022,100 Insurance 0.9% Hartford Financial Services Group, Inc., 7.875% 192,005 5,351,179 Real Estate Investment Trusts 1.2% iStar Financial, Inc., Series F, 7.800% 169,672 3,520,694 iStar Financial, Inc., Series G, 7.650% 199,182 4,065,305 Industrials 3.7% Airlines 3.3% Continental Airlines Finance Trust II, 6.000% 613,865 20,334,278 Machinery 0.4% Glasstech, Inc., Series A (I) 144 143,613 Glasstech, Inc., Series B (I) 4,475 2,134,128 Glasstech, Inc., Series C (I) 11 0 Materials 0.2% Metals & Mining 0.2% Thompson Creek Metals Company, Inc., 6.500% 72,383 1,179,843 Maturity Rate (%) date Par value^ Value U.S. Government & Agency Obligations 0.5% (Cost $2,997,504) U.S. Treasury Bonds 0.5% U.S. Treasury Bond 5.375 02-15-31 2,100,000 3,057,470 Shares Value Warrants 2.4% (Cost $20,796,063) Greektown Superholdings, Inc. (A)(I)(V) 202,511 15,056,693 Mood Media Corp. (Expiration Date: 5-6-16; Strike Price $3.50) (I) 260,981 60,571 The Star Tribune Company (Expiration Date: 9-28-13; Strike Price $151.23) (I) 15,943 0 18 High Yield Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Escrow Certificates 0.2% (Cost $0) Consumer Discretionary 0.2% Adelphia Communications Corp. (A)(I) 9.875 — 5,985,000 45,486 Adelphia Communications Corp. (A)(I) 10.250 — 2,990,000 22,724 Mood Media Corp. (A)(I) — — 228,295 0 SuperMedia, Inc. (I) 8.000 11-15-16 54,255,000 949,463 Industrials 0.0% 0 US Airways Group, Inc. (A)(I) 11.200 — 606,056 0 Materials 0.0% Smurfit-Stone Container Corp. (I) 8.000 03-15-17 8,090,000 161,800 Par value^ Value Short-Term Investments 5.8% (Cost $35,513,000) Repurchase Agreement 5.8% Repurchase Agreement with State Street Corp. dated 11-30-12 at 0.010% to be repurchased at $35,513,030 on 12-3-12, collateralized by $34,675,000 U.S. Treasury Notes, 1.500% due 6-30-16 (valued at $36,224,071, including interest) 35,513,000 35,513,000 Total investments (Cost $658,444,223) † 98.6% Other assets and liabilities, net 1.4% Total net assets 100.0% ^ The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. All par values are denominated in U.S. dollars unless otherwise indicated. Currency abbreviations CAD — Canadian Dollar CHF — Swiss Franc IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid In Kind (A) Strike price and/or expiration date not available. (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $188,556,616 or 30.6% of the Fund’s net assets as of 11-30-12. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. See notes to financial statements Semiannual report | High Yield Fund 19 Notes to Schedule of Investments (continued) (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 8 of the Notes to financial statements. † At 11-30-12, the aggregate cost of investment securities for federal income tax purposes was $655,154,289. Net unrealized depreciation aggregated $47,734,743, of which $46,299,264 related to appreciated investment securities and $94,034,007 related to depreciated investment securities. 20 High Yield Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $605,245,867) $570,251,627 Investments in affiliated issuers, at value (Cost $53,198,356) 37,167,919 Total investments, at value (Cost $658,444,223) Cash 6,895 Foreign currency, at value (Cost $2,100,550) 2,112,028 Receivable for investmentssold 3,414,296 Receivable for fund sharessold 1,506,577 Receivable for forward foreign currency exchangecontracts 973 Dividends and interestreceivable 11,106,984 Other receivables and prepaidexpenses 99,420 Totalassets Liabilities Payable for investmentspurchased 6,481,113 Payable for forward foreign currency exchangecontracts 204,794 Payable for fund sharesrepurchased 2,234,653 Distributionspayable 545,707 Payable toaffiliates Accounting and legal servicesfees 26,508 Transfer agentfees 87,495 Distribution and servicefees 43,851 Trustees’fees 73,911 Other liabilities and accruedexpenses 159,612 Totalliabilities Netassets Paid-incapital $1,186,788,045 Undistributed net investmentincome 6,574,278 Accumulated net realized gain (loss) on investments and foreign currencytransactions (526,339,534) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies (51,213,714) Netassets See notes to financial statements Semiannual report | High Yield Fund 21 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($401,298,456 ÷ 109,984,089shares) $3.65 Class B ($53,494,478 ÷ 14,650,525shares) 1 $3.65 Class C ($130,007,522 ÷ 35,650,013shares) 1 $3.65 Class I ($31,008,619 ÷ 8,503,474shares) $3.65 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $3.82 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. 22 High Yield Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest from unaffiliated issuers $19,296,005 Interest from affiliated issuers 718,047 Dividends 3,229,195 Less foreign taxeswithheld (1,572) Total investmentincome Expenses Investment managementfees 1,556,760 Distribution and servicefees 1,410,196 Accounting and legal servicesfees 65,934 Transfer agentfees 538,102 Trustees’fees 21,163 State registrationfees 44,835 Printing andpostage 43,067 Professionalfees 50,638 Custodianfees 53,946 Registration and filingfees 11,933 Other 16,363 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 11,408,225 Investments in affiliatedissuers 929,394 Foreign currencytransactions 111,957 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 34,337,283 Investments in affiliatedissuers (6,685,046) Translation of assets and liabilities in foreigncurrencies (1,139,444) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | High Yield Fund 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-12 ended (Unaudited) 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $19,428,738 $44,399,253 Net realized gain(loss) 12,449,576 (195,056,433) Change in net unrealized appreciation(depreciation) 26,512,793 62,195,413 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (13,208,473) (26,634,483) ClassB (1,605,486) (3,193,232) ClassC (3,970,231) (7,729,768) ClassI (885,596) (1,933,126) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 602,877,601 1,018,621,000 End ofperiod Undistributed net investmentincome 24 High Yield Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.12 0.23 0.26 0.30 0.41 0.38 Net realized and unrealized gain (loss) oninvestments 0.23 (0.57) 0.38 1.22 (2.05) (1.21) Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.20) (0.32) (0.34) (0.44) (0.37) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $401 $398 $650 $632 $383 $772 Ratios (as a percentage of average net assets): Expenses beforereductions 1.05 6 1.07 1.02 1.01 1.11 7 0.95 Expenses net of feewaivers 1.05 6 1.07 1.02 0.99 1.11 7 0.95 Expenses net of fee waivers andcredits 1.05 6 1.07 1.02 0.98 1.11 7 0.95 Net investmentincome 6.70 6 6.62 6.89 9.23 13.40 7.12 Portfolio turnover (%) 47 46 51 92 55 55 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. See notes to financial statements Semiannual report | High Yield Fund 25 CLASS B SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.20 0.24 0.27 0.39 0.34 Net realized and unrealized gain (loss) oninvestments 0.23 (0.56) 0.39 1.21 (2.06) (1.21) Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.18) (0.30) (0.31) (0.41) (0.33) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $53 $53 $89 $94 $71 $161 Ratios (as a percentage of average net assets): Expenses beforereductions 1.81 6 1.82 1.77 1.76 1.86 7 1.70 Expenses net of feewaivers 1.81 6 1.82 1.77 1.74 1.86 7 1.70 Expenses net of fee waivers andcredits 1.81 6 1.82 1.77 1.73 1.86 7 1.70 Net investmentincome 5.95 6 5.87 6.29 8.50 12.71 6.33 Portfolio turnover (%) 47 46 51 92 55 55 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. CLASS C SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.20 0.23 0.28 0.38 0.34 Net realized and unrealized gain (loss) oninvestments 0.23 (0.56) 0.39 1.21 (2.05) (1.21) Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.18) (0.30) (0.31) (0.41) (0.33) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $130 $131 $219 $207 $120 $244 Ratios (as a percentage of average net assets): Expenses beforereductions 1.81 6 1.82 1.77 1.76 1.86 7 1.70 Expenses net of feewaivers 1.81 6 1.82 1.77 1.74 1.86 7 1.70 Expenses net of fee waivers andcredits 1.81 6 1.82 1.77 1.73 1.86 7 1.70 Net investmentincome 5.95 6 5.87 6.13 8.47 12.59 6.39 Portfolio turnover (%) 47 46 51 92 55 55 1 Six months ended 11-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 26 High Yield Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 11-30-12 1 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.12 0.24 0.27 0.32 0.31 0.31 Net realized and unrealized gain (loss) oninvestments 0.25 (0.57) 0.39 1.21 (1.94) (0.91) Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.22) (0.34) (0.35) (0.45) (0.28) Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $31 $20 $60 $26 $11 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.73 6 0.72 0.64 0.66 0.87 7 0.70 7 Expenses net of fee waivers andcredits 0.73 6 0.72 0.64 0.66 0.87 7 0.70 7 Net investmentincome 7.03 6 6.91 7.04 9.49 12.00 8.06 7 Portfolio turnover (%) 47 46 51 92 55 55 8 1 Six months ended 11-30-12.Unaudited. 2 Period from 8-27-07 (inception date) to 5-31-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.02% of average netassets. 8 Portfolio turnover is shown for the period from 6-1-07 to 5-31-08. See notes to financial statements Semiannual report | High Yield Fund 27 Notes to financial statements (unaudited) Note 1 — Organization John Hancock High Yield Fund (the Fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek high current income. Capital appreciation is a secondary goal. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
